                                  Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 1 of 53



                        1   RUSS, AUGUST & KABAT
                            Marc A. Fenster, State Bar No. 181067
                        2   mfenster@raklaw.com
                            Benjamin T. Wang, State Bar No. 228712
                        3   bwang@raklaw.com
                            Neil A. Rubin, State Bar No. 250761
                        4   nrubin@raklaw.com
                            James S. Tsuei (CA Bar No. 285530)
                        5   jtsuei@raklaw.com
                            12424 Wilshire Boulevard, 12th Floor
                        6   Los Angeles, California 90025
                            Telephone: (310) 826-7474
                        7   Facsimile: (310) 826-6991

                        8   Attorneys for Plaintiff
                            COREPHOTONICS, LTD.
                        9
                       10
                                                      UNITED STATES DISTRICT COURT
                       11
                                                  NORTHERN DISTRICT OF CALIFORNIA
RUSS, AUGUST & KABAT




                       12
                       13
                            COREPHOTONICS, LTD.
                       14
                                                Plaintiff,                 Civil Action No.   3:19-cv-4809
                       15
                            vs.
                       16                                                  COMPLAINT FOR PATENT
                                                                           INFRINGEMENT
                       17   APPLE INC.

                       18                       Defendant.                 DEMAND FOR JURY TRIAL

                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28


                                                                     COMPLAINT
                                 Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 2 of 53



                        1                                             COMPLAINT

                        2          1.      Plaintiff Corephotonics, Ltd. (“Corephotonics”) hereby submits its Complaint
                        3   against Defendant Apple Inc. (“Apple”) and alleges as follows:

                        4                                    NATURE OF THE ACTION
                        5          2.      This is a civil action for infringement under the patent laws of the United States, 35
                        6   U.S.C. § 1, et seq.
                        7          3.      The United States Patent and Trademark Office duly and legally issued U.S. Patent
                        8   9,661,233 (the “’233 patent”), entitled “Dual Aperture Zoom Digital Camera,” on May 23, 2017.
                        9   Corephotonics is the legal owner of the ’233 patent by assignment. A true and correct copy of the
                       10   ’233 patent is attached hereto as Exhibit A.
                       11          4.      The United States Patent and Trademark Office duly and legally issued U.S. Patent
RUSS, AUGUST & KABAT




                       12   10,230,898 (the “’898 patent”), entitled “Dual Aperture Zoom Camera With Video Support And
                       13   Switching / Non-Switching Dynamic Control,” on March 12, 2019. Corephotonics is the legal
                       14   owner of the ’898 patent by assignment. A true and correct copy of the ’898 patent is attached
                       15   hereto as Exhibit B.
                       16          5.      The United States Patent and Trademark Office duly and legally issued U.S. Patent
                       17   10,288,840 (the “’840 patent”), entitled “Miniature Telephoto Lens Module And A Camera
                       18   Utilizing Such A Lens Module,” on May 14, 2019. Corephotonics is the legal owner of the ’840
                       19   patent by assignment. A true and correct copy of the ’840 patent is attached hereto as Exhibit C.
                       20          6.      The United States Patent and Trademark Office duly and legally issued U.S. Patent
                       21   10,317,647 (the “’647 patent”), entitled “Miniature Telephoto Lens Assembly,” on June 11, 2019.
                       22   Corephotonics is the legal owner of the ’647 patent by assignment. A true and correct copy of the
                       23   ’647 patent is attached hereto as Exhibit D.
                       24          7.      The United States Patent and Trademark Office duly and legally issued U.S. Patent
                       25   10,324,277 (the “’277 patent”), entitled “Miniature Telephoto Lens Assembly,” on June 18, 2019.
                       26   Corephotonics is the legal owner of the ’277 patent by assignment. A true and correct copy of the
                       27   ’277 patent is attached hereto as Exhibit E.
                       28

                                                                             1
                                                                        COMPLAINT
                                 Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 3 of 53



                        1          8.      The United States Patent and Trademark Office duly and legally issued U.S. Patent

                        2   10,330,897 (the “’897 patent”), entitled “Miniature Telephoto Lens Assembly,” on June 25, 2019.
                        3   Corephotonics is the legal owner of the ’897 patent by assignment. A true and correct copy of the

                        4   ’897 patent as-issued, together with a certificate of correction dated July 23, 2019, is attached
                        5   hereto as Exhibit F.
                        6          9.      The United States Patent and Trademark Office duly and legally issued U.S. Patent
                        7   10,225,479 (the “’479 patent”), entitled “Dual Aperture Zoom Digital Camera,” on March 5, 2019.
                        8   Corephotonics is the legal owner of the ’479 patent by assignment. A true and correct copy of the
                        9   ’479 patent is attached hereto as Exhibit G.
                       10          10.     The United States Patent and Trademark Office duly and legally issued U.S. Patent
                       11   10,015,408 (the “’408 patent”), entitled “Dual Aperture Zoom Digital Camera,” on July 3, 2018.
RUSS, AUGUST & KABAT




                       12   Corephotonics is the legal owner of the ’408 patent by assignment. A true and correct copy of the
                       13   ’408 patent is attached hereto as Exhibit H.
                       14          11.     The United States Patent and Trademark Office duly and legally issued U.S. Patent
                       15   10,356,332 (the “’332 patent”), entitled “Dual Aperture Zoom Camera With Video Support And
                       16   Switching / Non-Switching Dynamic Control,” on July 16, 2019. Corephotonics is the legal owner
                       17   of the ’332 patent by assignment. A true and correct copy of the ’332 patent is attached hereto as
                       18   Exhibit I.
                       19          12.     The United States Patent and Trademark Office duly and legally issued U.S. Patent
                       20   10,326,942 (the “’942 patent”), entitled “Dual Aperture Zoom Digital Camera,” on June 18, 2019.
                       21   Corephotonics is the legal owner of the ’942 patent by assignment. A true and correct copy of the
                       22   ’942 patent is attached hereto as Exhibit J.
                       23          13.     Apple has infringed and continues to infringe one or more claims of each of the
                       24   ’233 patent, the ’898 patent, the ’840 patent, the ’647 patent, the ’277 patent, the ’897 patent, the
                       25   ’479 patent, the ’408 patent, the ’332 patent, and the ’942 patent (collectively the “Asserted
                       26   Patents”), at least by importing, using, selling, and/or offering to sell the iPhone 7 Plus, iPhone 8
                       27   Plus, iPhone X, iPhone Xs, and/or iPhone Xs Max (the “Accused Products”), as set forth in detail
                       28   below. Corephotonics seeks, among other things, monetary damages and injunctive relief.

                                                                                2
                                                                           COMPLAINT
                                 Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 4 of 53



                        1                                             THE PARTIES

                        2           14.     Plaintiff Corephotonics is a company organized and existing under the laws of the
                        3   State of Israel with its principal place of business at 25 HaBarzel St., Tel Aviv 6971035, Israel.

                        4           15.     Defendant Apple is a corporation organized and existing under the laws of the State
                        5   of California with its principal place of business at 1 Infinite Loop, Cupertino, California.
                        6                                    JURISDICTION AND VENUE
                        7           16.     This Court has subject matter jurisdiction over Corephotonics’ claims for patent
                        8   infringement pursuant to the 28 U.S.C. §§ 1331 and 1338(a).
                        9           17.     Apple is subject to this Court’s personal jurisdiction because Apple resides and has
                       10   its primary place of business within this District. This Court also has personal jurisdiction over
                       11   Apple because Apple has committed and induced acts of patent infringement and has regularly
RUSS, AUGUST & KABAT




                       12   and systematically conducted and solicited business in this District by and through at least its sales
                       13   and offers for sale of Apple products and services, and other contractual arrangements with Apple
                       14   customers and third parties using such Apple products and services located in and/or doing
                       15   business in this District.
                       16           18.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1400(b) because
                       17   Apple resides in this District, has a regular and established place of business in this District, and
                       18   has committed acts of infringement in this District.
                       19                                  INTRADISTRICT ASSIGNMENT
                       20           19.     This action for patent infringement is assigned on a district-wide basis under Civil
                       21   L.R. 3-2(c).
                       22                                     FACTUAL ALLEGATIONS
                       23           A.      Corephotonics’ Dual Camera Technology Innovations
                       24           20.     Corephotonics is a pioneer in the development of dual camera technologies for
                       25   mobile devices. Corephotonics was founded in 2012 to develop the next generation of mobile
                       26   phone cameras. Its founders brought with them decades of experience in the fields of optics and
                       27   miniature digital cameras and were led by Dr. David Mendlovic, a Professor at Tel Aviv University
                       28   and former Chief Scientist of the Israeli Ministry of Science.

                                                                               3
                                                                        COMPLAINT
                                 Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 5 of 53



                        1          21.      Corephotonics’ dual-aperture camera technology changes the way smartphones

                        2   take pictures by using advanced lens design and sophisticated computational optics. The advanced
                        3   lens design is used to create a miniature telephoto lens that can fit within the confines of a modern,

                        4   thin smartphone but still provide the superior image quality and light sensitivity demanded by
                        5   smartphone consumers.
                        6          22.      Corephotonics’ innovative dual-aperture camera technology uses two fixed-focal
                        7   length lenses, a wide-angle lens as typically found in smartphones with single-aperture cameras,
                        8   and a miniature telephoto lens. Traditional optical zoom is accomplished by using a variable focal
                        9   length lens assembly. At the small formats required for smartphones, however, it is difficult to
                       10   reliably include movable components, so smartphones were stuck with small, fixed lenses. This
                       11   means that in a typical single-aperture smartphone camera, all zoom functionality is provided with
RUSS, AUGUST & KABAT




                       12   digital zoom, i.e., a processor digitally modifies the image to create a magnified but poorer
                       13   resolution image. With Corephotonics’ dual-aperture camera technology, by contrast, the second
                       14   camera with telephoto lens provides much higher optical resolution than the wide-angle camera.
                       15   Images from both of these cameras can also be processed by computational algorithms to create
                       16   an effectively greater level of zoom without degrading image quality by combining digital and
                       17   optical zoom.
                       18          23.      For video, which captures thirty or more frames per second, Corephotonics
                       19   discovered that implementing image fusion for each frame demands higher than normal processing
                       20   resources and power. At the same time, the beneficial pixel finesse achieved by image fusion is
                       21   less observable at the rapid frame rate of HD video due to human perception limits. Corephotonics
                       22   thus developed technology for dual-aperture cameras where image fusion is only used when taking
                       23   still pictures, but not for video. In video, when zooming in, digital zoom is used first on the image
                       24   from the wide-angle camera only and then switched to the image from the telephoto camera only.
                       25   When zooming back out, a similar transition happens from using the telephoto camera only,
                       26   switching back to the wide-angle camera only. This approach conserves resources and power.
                       27   Because the two lenses are different and necessarily view the subject from different points of view,
                       28
                                                                               4
                                                                        COMPLAINT
                                    Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 6 of 53



                        1   Corephotonics also developed special processing that can ensure that the transition from the wide

                        2   lens to the telephoto lens and back would be smooth.
                        3             24.   Corephotonics has filed for and received patents on its advanced telephoto lens

                        4   designs, multi-aperture camera technologies, and optical processing technologies, including the
                        5   patents-in-suit. Corephotonics is continuing to develop multi-aperture camera technologies, and it
                        6   has filed and obtained patents on these technologies as well.
                        7             25.   The press recognized Corephotonics’ pioneering advances in dual-aperture camera
                        8   technology for smartphones. For example, Corephotonics demonstrated its dual-aperture camera
                        9   technology at Mobile World Congress (MWC) 2014 and received very positive reviews from the
                       10   tech media, including headlines such as “Corephotonics’ dual-camera tech will change smartphone
                       11   imaging”1 and statements like “We think [the Corephotonics dual camera technology] has the
RUSS, AUGUST & KABAT




                       12   potential to change the direction of smartphone photography.”2
                       13             26.   Corephotonics now employs over 60 staff, the majority of whom are engineers,
                       14   scientists, and technologists. Corephotonics depends on its patents to protect its business and
                       15   continue to develop its innovative miniaturized multi-camera technologies, for mobile devices and
                       16   new applications. The customers of Corephotonics’ technology offerings include leading camera
                       17   module and mobile device manufacturers.
                       18             27.   Corephotonics spent years demonstrating its technologies to Apple and discussing
                       19   potential collaborations and business arrangements. Apple, however, refused. Instead, Apple has
                       20   gone ahead and marketed its newest generations of iPhones with dual cameras that employ
                       21   Corephotonics’ innovative designs – without any regard to Corephotonics’ intellectual property
                       22   rights.
                       23
                       24
                       25
                       26       1
                                    “Corephotonics’ dual-camera tech will change smartphone imaging,” C|Net,
                            https://www.cnet.com/news/corephotonics-dual-camera-tech-will-change-smartphone-imaging/
                       27
                                2
                                  “Best of Mobile World Congress: Samsung Galaxy S5, Mozilla $25 phone, smart glove and
                       28   more,” C|Net, ”https://www.cnet.com/news/best-of-mobile-world-congress-samsung-galaxy-s5-
                            mozilla-25-phone-smart-glove-and-more/
                                                                              5
                                                                       COMPLAINT
                                 Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 7 of 53


                                   B.      Apple’s Interest in Corephotonics’ Technology and Intellectual
                        1                  Property
                        2
                                   28.     As one of its first acts as a company, Corephotonics reached out to Apple in the
                        3
                            hopes of establishing a strategic partnership. The founding team contacted someone they knew
                        4
                            from their previous work in digital camera technology, Graham Townsend, then Senior Director
                        5
                            Camera Hardware at Apple, highlighting some of the innovations Corephotonics was working on
                        6
                            related to a high-end compact camera module (“CCM”) solution. Throughout 2012, Corephotonics
                        7
                            and Apple had meetings regarding the early technologies that Corephotonics was developing
                        8
                            during that time. At an early meeting in June 2012, Corephotonics told Apple of its intention to
                        9
                            protect its current and future developments in multi-camera technology with patents.
                       10
                                   29.     In May 2013, an Apple engineer emailed Corephotonics communicating Apple’s
                       11
RUSS, AUGUST & KABAT




                            interest in learning more about Corephotonics’ other technology offerings and intellectual
                       12
                            property, in particular a telephoto lens that for a dual-aperture camera that included a telephoto
                       13
                            lens and associated software algorithms, and expressed interest in learning more about that
                       14
                            invention. Corephotonics provided a brief description of its telephoto lens architecture that was
                       15
                            part of its intellectual property and referenced other pending patents.
                       16
                                   30.     In June 2013, a meeting was held at Corephotonics’ headquarters in Tel Aviv, Israel
                       17
                            with Mr. Townsend and other Apple camera engineers. At this meeting Corephotonics described
                       18
                            its intellectual property and technology plans, which included a detailed presentation and
                       19
                            discussion of computational algorithms for dual-aperture cameras and numerous system
                       20
                            architecture and design details for a dual system. These design details closely resembled what was
                       21
                            eventually deployed in the market by Apple. At the same time, Corephotonics also engaged in
                       22
                            engineering discussions of its telephoto lens design, and sent a file describing the lens design and
                       23
                            including key design details. Corephotonics provided Apple with a full set of technology
                       24
                            descriptions covering what was discussed. At the meeting, Corephotonics provided Mr. Townsend
                       25
                            with a USB drive containing presentation files, which included a Corephotonics’ five element
                       26
                            telephoto lens design layout, information about Corephotonics’ algorithm, and a slide describing
                       27
                            Corephotonics’ pending patent applications and patent plans, including filing of applications
                       28
                            underlying the Asserted Patents. Corephotonics followed up with further correspondence, which
                                                                               6
                                                                        COMPLAINT
                                 Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 8 of 53



                        1   included technical descriptions and responses to Apple’s technical inquiries. Later, in October

                        2   2013, a larger team, this time including members of Apple’s image processing and system groups,
                        3   visited Corephotonics’ Tel Aviv office again for more in-depth discussions, which included dual

                        4   camera processing methods.
                        5          31.     During this period through late 2014, Corephotonics personnel visited Apple’s
                        6   facilities in California on numerous occasions, meeting with key members of Apple’s camera team,
                        7   including the leaders of Apple’s hardware and software efforts. Corephotonics personnel set up
                        8   numerous simulations and demonstrations of its technology for Apple. Apple further evaluated
                        9   Corephotonics’ test boards, lens modules, and simulation files at its own facilities, in the absence
                       10   of Corephotonics personnel.
                       11          32.     During this period in 2014, Corephotonics learned from the contractor who was
RUSS, AUGUST & KABAT




                       12   manufacturing Corephotonics’ prototype telephoto lens modules that Apple had sought
                       13   Corephotonics’ samples from them without notifying Corephotonics, and the contractor had
                       14   rejected that request. Corephotonics then contacted Apple and agreed to provide Apple with
                       15   physical samples of Corephotonics’ lens and camera modules, which embody the claimed designs
                       16   of Corephotonics ’647, ’277, and ‘897 patents.
                       17          33.     Apple also received “black box” simulation files for Corephotonics’ lens designs
                       18   and a software simulator for the computational algorithms for image processing, and also was
                       19   provided access to Corephotonics’ system prototypes, which simulated embodiments of U.S.
                       20   Patent Nos. 9,185,291 (“’291 patent”) and 9,538,152 (“’152 patent) (as well as continuations
                       21   therefrom, such as the ’233, ‘479, and ’408 patents asserted in this Complaint).
                       22          34.     In May 2014, Corephotonics was told by Apple that high-level technical staff and
                       23   executives in Apple’s camera engineering group had observed a demonstration of Corephotonics’
                       24   technology and had reacted very positively. Corephotonics understood that Apple’s management
                       25   had determined to move forward and engage with Corephotonics.
                       26          35.     In June 2014, Apple expressed interest in licensing Corephotonics’ dual camera
                       27   algorithms and software for commercial use in its devices, and a meeting was arranged for July
                       28   30, 2014. Apple provided a business proposal prior to that meeting. Corephotonics provided

                                                                              7
                                                                        COMPLAINT
                                   Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 9 of 53



                        1   Apple’s business team with a description of its range of technology offerings and provided Apple

                        2   with a description of its (then) over ten patent families, including low-profile telephoto lens designs
                        3   for mobile cameras and algorithms for improving dual-aperture cameras with telephoto lenses.

                        4   During this meeting, in response to Corephotonics claim about the commercial value of its patents,
                        5   Apple’s lead negotiator responded that even if Apple infringed, it would take years and millions
                        6   of dollars in litigation before Apple might have to pay something.
                        7           36.    After the meeting, Apple asked Corephotonics to provide a sample of its telephoto
                        8   lens. Apple indicated that it intended to evaluate Corephotonics’ lens design and that it could
                        9   potentially engage with Corephotonics on lens design technology depending on the outcome of
                       10   that evaluation.
                       11           37.    By late August, business negotiations were halted by Apple. Technical discussions
RUSS, AUGUST & KABAT




                       12   between Apple and Corephotonics continued until later that year, while Corephotonics was waiting
                       13   to hear from Apple’s business team.
                       14           38.    On November 18, 2014, an article appeared in the media reporting that Apple would
                       15   potentially adopt dual-aperture camera technology, suggesting that it would be similar to the dual
                       16   camera technology that Corephotonics had developed and presented earlier that year, and which
                       17   Corephotonics had been discussing over this period with Apple.3 Apple did not engage in further
                       18   efforts to obtain a license to Corephotonics’ intellectual property.
                       19           39.    In January 2016, after sporadic contacts with Apple personnel through 2015,
                       20   Corephotonics again reached out to Apple. Corephotonics’ CEO, Dr. Mendlovic, emailed a high-
                       21   level hardware executive suggesting continued collaboration. Corephotonics pointed out,
                       22   “Corephotonics had the privilege to be the first to invent, implement and demonstrate dual cameras
                       23   which outperform the best single compact cameras. Thus, our IP portfolio is the widest and, in our
                       24   opinion, has the best defensive value for such applications.” Corephotonics offered to discuss
                       25   collaboration and joint projects with Apple. The Apple executive wrote back that he was looking
                       26   into it, and that another Apple engineer would be in touch. That engineer and a colleague from
                       27
                       28      3
                                  See “Apple May Introduce ‘Biggest Camera Jump Ever’ in Next-Generation iPhone,”
                            https://www.macrumors.com/2014/11/18/apple-biggest-camera-jump-ever/.
                                                                                8
                                                                         COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 10 of 53



                        1   Apple visited Corephotonics’ facility in Israel for an in-person meeting, at which Corephotonics

                        2   presented some of its most recent technology offerings.
                        3          40.     At that meeting and in subsequent meetings and communications, Apple expressed

                        4   interest in learning more about Corephotonics’ technologies. Corephotonics indicated a desire to
                        5   formalize a business arrangement, and in June 2016, Mr. Townsend emailed Corephotonics
                        6   introducing them to Apple personnel on its business side to engage in setting up a deal that would
                        7   govern the technology collaboration. Corephotonics sent Apple a proposal, and in August 2016,
                        8   Apple followed up and asked Corephotonics to provide a proposal for licensing its intellectual
                        9   property to Apple. Corephotonics informed Apple that its intellectual property included over 25
                       10   patent families, and discussions continued to proceed.
                       11          41.     On September 7, 2016, Apple announced the iPhone 7 Plus, which included, for
RUSS, AUGUST & KABAT




                       12   the first time for Apple, a rear dual camera assembly including a telephoto camera for enhanced
                       13   zoom – one of Corephotonics’ core innovative concepts. Apple specifically touted the telephoto
                       14   camera on iPhone 7 Plus as a key feature. The hardware specifications and important software
                       15   functionalities were similar to what Corephotonics had shown and demonstrated to Apple
                       16   throughout the aforementioned exchanges starting in 2013.
                       17          42.     By October 2016, negotiations between Corephotonics had stopped progressing,
                       18   and Corephotonics arranged a face-to-face meeting with Apple. Two meetings were set up, which
                       19   included technical and business personnel from Apple. During these meetings, Corephotonics
                       20   offered to negotiate an agreement with Apple for access to Corephotonics’ technology offerings
                       21   and patents. Corephotonics offered to share its patents with Apple employees at both meetings. At
                       22   the second meeting, Mr. Townsend stated that he was not permitted by his company to look at the
                       23   patents, and he asked Corephotonics instead to send it to Apple’s business personnel instead. One
                       24   of Apple’s business personnel followed up immediately thereafter with an unsolicited email
                       25   stating, “Please do not send any patents to us until further notice. Legal counsel might reach out
                       26   with any questions.”
                       27          43.     Corephotonics did not hear from Apple’s legal counsel after receiving that email.
                       28   In an attempt to continue efforts to develop a business relationship, during 2017 Corephotonics

                                                                             9
                                                                       COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 11 of 53



                        1   again met with and communicated with individuals from Apple’s camera team on several

                        2   occasions, but Apple no longer expressed interest in continuing to discuss a collaboration with
                        3   Corephotonics.

                        4             44.   On October 31, 2017, Corephotonics wrote to Apple informing it that after
                        5   examining Apple’s iPhone 7 Plus and 8 Plus cameras and zoom functionality, it believed that these
                        6   products infringed certain of Corephotonics’ patents. Apple did not respond.
                        7             45.   On November 6, 2017, Corephotonics filed a complaint alleging and describing the
                        8   infringement by Apple’s iPhone 7 Plus product of U.S. Patent Nos. 9,402,032 (“’032 patent”),
                        9   9,568,712 (“’712 patent”), the ’291 patent”, and the ’152 patent. That case is pending in this
                       10   District before the Honorable Judge Lucy Koh, Case No. 5:17-cv-06457-LHK, and is
                       11   administratively stayed pending resolution of inter partes review (“IPR”) proceedings initiated by
RUSS, AUGUST & KABAT




                       12   Apple against Corephotonics’ patents.
                       13             46.   On April 16, 2018, Corephotonics wrote to Apple informing it that it had examined
                       14   Apple’s iPhone 7 Plus, iPhone 8 Plus, and iPhone X products and concluded those products
                       15   infringed U.S. Patent No. 9,857,568 (“the ’568 patent”) as well as recently allowed claims in U.S.
                       16   Patent Application 15/424,853 (’853 application), the latter of which is a continuation of the ’291
                       17   patent.
                       18             47.   On April 25, 2018, Apple responded to Corephotonics’ April 18, 2018
                       19   correspondence with a letter of its own, wherein Apple stated that Corephotonics had not
                       20   “articulate[d] any detail for its claim” relating to the ’568 patent and’853 application but suggested
                       21   that it had begun an “investigation into [Corephotonics’] allegations.”
                       22             48.   On April 30, 2018, Corephotonics filed a second complaint alleging and describing
                       23   infringement by Apple’s iPhone 7 Plus, iPhone 8 Plus, and iPhone X products of the ’712 patent
                       24   and U.S. Patent No. 9,568,712 and the ’568 patent. That case is pending in this District before
                       25   Judge Koh, Case No. 5:18-cv-02555-LHK, and is administratively stayed pending the resolution
                       26   of related IPR proceedings.
                       27
                       28
                                                                               10
                                                                        COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 12 of 53



                        1          49.       On July 26, 2018, Corephotonics wrote to Apple to informing it that the ’853

                        2   application had been issued as the ’408 patent, and reiterated Corephotonics’ belief that the iPhone
                        3   X infringed the issued claims of the ’408 patent.

                        4          50.       On August 8, 2018, Apple responded to Corephotonics’ July 26, 2018 letter,
                        5   contending again that Corephotonics had provided insufficient information regarding the ’408
                        6   patent and that such fact “impede[d] Apple’s investigation into [the] allegations.”
                        7          51.       On November 30, 2018, Corephotonics wrote to Apple to inform it that Apple
                        8   infringed claims that would soon issue in U.S. Patent Application Nos. 15/540,676 (“the ’676
                        9   application”), 15/817,235 (“the ’235 application”), 15/976,391 (“the ’391 application”), and
                       10   15/976,422 (“the ’422 application”).         Attached to that letter were charts, prepared by
                       11   Corephotonics, describing Apple’s infringement of certain recently-allowed claims of the ’408
RUSS, AUGUST & KABAT




                       12   patent, the ’391 application, the ’422 application; the ’235 application, and U.S. Patent Application
                       13   15/324,720 (“the ’720 application”).
                       14          52.       Of the patent applications identified by Corephotonics in its November 30, 2018
                       15   letter, all subsequently matured into issued patents now asserted in this Complaint:
                       16                •   the ’676 application issued as the ’840 patent;
                       17                •   the ’235 application issued as the ’277 patent;
                       18                •   the ’391 application issued as the ’897 patent;
                       19                •   the ’422 application issued as the ’647 patent; and
                       20                •   the ’720 application issued as the ’898 patent.
                       21          53.       During the relevant time period, Corephotonics continued to prosecute and obtain
                       22   continuation patents on the patents it had already specifically identified and/or asserted against
                       23   Apple in its pending litigations. This included U.S. Application No. 16/048,242, which is a
                       24   continuation of the ’291 patent (and the ’408 patent, as well) and later issued as the ’479 patent.
                       25          C.        Apple’s Analysis of Corephotonics’ Patents and Patent Applications
                                             During Apple’s Pursuit of its Own Patents
                       26
                       27          54.       During the period that Apple was in discussions with Corephotonics, and
                       28   investigating and evaluating Corephotonics’ technology, Apple was filing its own patent

                                                                                11
                                                                         COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 13 of 53



                        1   applications on small-format camera designs, including telephoto cameras that could be used in a

                        2   mobile device. During this time, Corephotonics’ patents and related patent applications were
                        3   significant in the art. Apple was well aware of Corephotonics’ patents and related patent

                        4   applications, including the patents in suit and applications that issued as the patents in suit, as it
                        5   sought to obtain its own patents over Corephotonics’ prior art.
                        6          55.     For instance, Apple filed U.S. Patent Application No. 14/069,027 (the “’027
                        7   application”), which later issued as U.S. Patent No. 9,223,118. On February 18, 2015, the U.S.
                        8   Patent & Trademark Office issued an Office Action in the prosecution of the ’027 application. The
                        9   examiner cited published application U.S. Pub. App. No. 2015/0029601A1 to Dror, et al. (the
                       10   “Dror Application”), as anticipating, or rendering obviousness in combination with other
                       11   references, all the pending claims of the ’027 application. The Dror Application is a family member
RUSS, AUGUST & KABAT




                       12   of certain of the patents asserted by Corephotonics in this action and its two previously-filed
                       13   actions (referred to herein nonexclusively as “Dror family” patents and applications). Amendments
                       14   and arguments associated with those amendments were filed on May 15, 2015, which extensively
                       15   discussed Corephotonics’ patent application and analyzed purported differences between its
                       16   disclosures and the claims of Apple’s ’027 application. The inventor of Apple’s ’027 application,
                       17   Roman Mercado continued to work for Apple through the introduction of the iPhone 7 Plus.
                       18          56.     Apple was familiar with and had analyzed the extent of Corephotonics’ patent
                       19   portfolio throughout its pursuit of Apple’s own patents. By way of example, the earliest IDS that
                       20   Apple filed for the ’720 application, filed on September 30, 2015, included four references, of
                       21   which two of the four were Corephotonics patent applications. Other examples of Apple’s actual
                       22   knowledge and familiarity with Corephotonics’ patent portfolio include:
                       23      •   Apple also disclosed the Dror Application as prior art to its ’720 application, submitted in
                       24          Apple’s March 24, 2016 IDS filing. Apple further disclosed the Dror Application as prior
                       25          art to its ’716 application and its ’136 application.
                       26      •   The ’291 patent to Shabtay et al. (of which multiple patents asserted in this Complaint are
                       27          continuations, such as the ’233 patent, ’408 patent, and ‘479 patent) is cited on the face of
                       28
                                                                               12
                                                                        COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 14 of 53



                        1             numerous patents assigned to Apple, such as U.S. Patent Nos. 9,769,389; 9,774,787;

                        2             9,781,345; 10,063,783; 10,122,931; 10,136,048; and 10,264,188.
                        3      •      Published patent applications within the same family as the ’291 patent (nonexclusively

                        4             referred to herein as “Shabtay family” patents and applications), including U.S. Patent
                        5             Application Nos. 2015/02449420 and 2015/0085174, have been cited by numerous
                        6             recently-issued patents assigned to Apple.
                        7             57.     Apple also asked Corephotonics to provide three samples of telephoto lens elements
                        8   similar to the embodiments disclosed in the Dror family patents and patent applications.
                        9   Corephotonics provided those samples, and Apple has not returned them to Corephotonics as of
                       10   the date of this Complaint.
                       11
RUSS, AUGUST & KABAT




                       12                                       FIRST CAUSE OF ACTION
                       13                                   Infringement of Patent No. 9,661,233
                       14             58.     Corephotonics incorporates the foregoing paragraphs as though fully set forth
                       15   herein.
                       16             59.     Apple has directly infringed, and continues to directly infringe, at least claim 1 of
                       17   the ’233 patent pursuant to 35 U.S.C. § 271, by making, using, selling, offering to sell, and/or
                       18   importing within the United States, without authority, the iPhone 7 Plus.
                       19             60.     Set forth below (with claim language in italics) is an exemplary and non-limiting
                       20   description of infringement of claim 1 of the ’233 patent in connection with the iPhone 7 Plus.
                       21   Corephotonics reserves the right to modify this description, including, for example, on the basis
                       22   of information it obtains during discovery:
                       23             Claim 1
                       24             [1.] A multiple aperture zoom digital camera, comprising: To the extent the preamble is
                       25   limiting, the rear-facing dual camera assembly of the iPhone 7 Plus is a multiple aperture zoom
                       26   digital camera.
                       27             [1a] a Wide imaging section that includes a Wide sensor and a fixed focal length Wide lens
                       28   with a Wide field of view (POV), the Wide imaging section operative to output a Wide image: the

                                                                                13
                                                                          COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 15 of 53



                        1   iPhone 7 Plus has a dual camera that includes a wide-angle camera, which Apple has described as

                        2   being a 28 mm equivalent and with a field of view of approximately 75°.
                        3          [1b] a Tele imaging section that includes a Tele sensor and a fixed focal length Tele lens

                        4   with a Tele POV that is narrower than the Wide POV, the Tele imaging section operative to output
                        5   a Tele image; and: the iPhone 7 Plus has a dual camera that includes a telephoto camera, which,
                        6   e.g., Apple has described as being a 56 mm equivalent lens, i.e., with a field of view that will be
                        7   narrower than the field of view of the wide-angle lens (which is equivalent to 28 mm) given a
                        8   similar image sensor size.
                        9          [1c] a camera controller operatively coupled to the Wide and Tele imaging sections and
                       10   configured to reduce an image jump effect seen in video output images and to provide continuous
                       11   zoom video output images by executing registration between the Wide and Tele images for
RUSS, AUGUST & KABAT




                       12   performing position matching to the video output images when switching from an output of the
                       13   Tele imaging section to an output of the Wide imaging section or vice versa: Apple has configured
                       14   the iPhone 7 Plus dual-aperture camera to provide a continuous zoom in video mode with a reduced

                       15   image jump effect using registration between the wide-angle and telephoto cameras. According to

                       16   Apple “[t]he Dual camera’s defining feature is its ability to smoothly transition between wide and tele

                       17   cameras,      acting   like   a    single    lens    camera     with    optical    zoom      at   2x.”

                       18   https://forums.developer.apple.com/thread/63347. Samples of the iPhone 7 Plus’ smooth transition in

                       19   video mode are available at http://appleinsider.com/articles/16/09/23/apples-iphone-7-camera-

                       20   delivers-nice-slice-of-enhancements-but-iphone-7-plus-takes-the-cake.       The camera       controller

                       21   responsible for the reduction in image jump effect is the Apple A10 system-on-a-chip (SoC),

                       22   specifically the A10 Fusion APL1W24 SoC + Samsung 3 GB LPDDR4 RAM.                          See, e.g.,
                       23   https://www.ifixit.com/Teardown/iPhone+7+Plus+Teardown/67384 (indicating the Apple A10
                       24   processor).
                       25          61.       As set forth in its Factual Allegations of this Complaint, Apple’s infringement of
                       26   the ’233 patent has been and continues to be wanton, deliberate, egregious, and willful. Prior to
                       27   the introduction of the Accused Products, Apple was engaged in five years of technical and
                       28   business discussions surrounding a potential collaboration. Apple repeatedly expressed interest in

                                                                                14
                                                                         COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 16 of 53



                        1   learning more about and ultimately obtaining the right to use Corephotonics’ technology and

                        2   intellectual property in the software and hardware associated with small-format multi-aperture
                        3   cameras for use in mobile devices. Corephotonics disclosed a telephoto lens assembly design to

                        4   Apple and told Apple that it was seeking patent protection on its small photo telephoto lens
                        5   assembly designs as early as June 2013. Apple later sought and obtained samples of lens
                        6   assemblies like those disclosed in the ’233 patent. Corephotonics continued to inform Apple that
                        7   it had a substantial and growing portfolio of patents and patent applications in that space, which
                        8   included the lens design that could be used for a small-format telephoto camera suitable for use in
                        9   mobile devices, the subject matter of the ’233 patent. Apple further learned of and had to analyze
                       10   the features claimed in the ’233 patent in its own patenting efforts. Even while the ’233 patent
                       11   was pending and after its underlying and related application had published, Apple knew that
RUSS, AUGUST & KABAT




                       12   patents on a small format telephoto design that claimed the design features of the embodiments,
                       13   like the ’233 patent and its related applications, were potentially going to issue. Shortly after Apple
                       14   announced the iPhone 7 Plus, Corephotonics tried to inform Apple of its specific patents and patent
                       15   applications in the context of a business negotiations. Apple’s employees, however, refused to
                       16   receive the patents in the context of business and technical discussions. Despite this, Apple has
                       17   continued to cite Corephotonics’ patents and patent applications in the Dror family and Shabtay
                       18   family in prosecuting its own patents.
                       19          62.      In its pending litigations in this District against Apple, Corephotonics has asserted
                       20   infringement of numerous patents from both the Dror family and Shabtay family of patents. The
                       21   ’233 patent is a member of the Shabtay family.
                       22          63.      Accordingly, by the date the ’233 patent issued or thereafter Apple should have
                       23   known of the patent’s existence. Accordingly, Apple has had knowledge of or been willfully blind
                       24   to its infringement of the ’233 patent.
                       25          64.      For at least the foregoing and other reasons set forth herein, Corephotonics is
                       26   entitled to enhanced damages for Apple’s infringement of the ’233 patent in accordance with 35
                       27   U.S.C. § 284.
                       28
                                                                               15
                                                                         COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 17 of 53



                        1            65.   As described in the Factual Allegations in this Complaint, Apple has also had

                        2   knowledge of or been willfully blind to its infringement of the ’233 patent such that based on that
                        3   knowledge or willful blindness, it has also indirectly infringed the ’233 patent since at least as

                        4   early as the date of issuance of the ’233 patent.
                        5            66.   Apple has also had actual knowledge of Corephotonics’ rights in the ’233 patent
                        6   and details of Apple’s infringement of the ’233 patent based on at least the filing of this Complaint
                        7   and, based on that knowledge, is also indirectly infringing the ’233 patent.
                        8            67.   Apple manufactures, uses, imports, offers for sale, and/or sells the Accused
                        9   Products with knowledge of or willful blindness to the fact that its actions will induce Apple’s
                       10   customers and end users to infringe the ’233 patent by using the telephoto lens on the iPhone 7
                       11   Plus.
RUSS, AUGUST & KABAT




                       12            68.   Apple actively and knowingly induces its customers and end users to infringe the
                       13   ’233 patent by publishing information promoting the dual-aperture camera of the Accused
                       14   Products, and by providing its customers and end users with instructions for using that camera.
                       15   For example, Apple highlighted the benefits of the dual-aperture camera when it introduced the
                       16   iPhone     7   Plus.    See      https://www.youtube.com/watch?v=NS0txu_Kzl8          at    1:08:22,
                       17   https://www.youtube.com/watch?v=Q6dsRpVyyWs at 1:05.
                       18            69.   As the direct and proximate result of Apple’s conduct, Corephotonics has suffered
                       19   and, if Apple’s conduct is not stopped, will continue to suffer, severe competitive harm, irreparable
                       20   injury, and significant damages, in an amount to be proven at trial. Because Corephotonics’ remedy
                       21   at law is inadequate, Corephotonics seeks, in addition to damages, permanent injunctive relief.
                       22   Corephotonics’ business operates in a competitive market and will continue suffering irreparable
                       23   harm absent injunctive relief.
                       24            70.   Corephotonics is entitled to injunctive relief and damages of no less than a
                       25   reasonable royalty in accordance with 35 U.S.C. §§ 154, 271, 281, 283, and 284.
                       26            71.   Apple’s infringement of the ’233 patent is exceptional and entitles Corephotonics
                       27   to attorneys’ fees and costs under 35 U.S.C. § 285.
                       28
                                                                                16
                                                                        COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 18 of 53



                        1                                     SECOND CAUSE OF ACTION

                        2                                  Infringement of Patent No. 10,230,898
                        3             72.    Corephotonics incorporates the foregoing paragraphs as though fully set forth

                        4   herein.
                        5             73.    Apple has directly infringed, and continues to directly infringe, at least claim 1 of
                        6   the ’898 patent pursuant to 35 U.S.C. § 271, by making, using, selling, offering to sell, and/or
                        7   importing within the United States, without authority, the iPhone 7 Plus, the iPhone 8 Plus, the
                        8   iPhone X, iPhone Xs, and iPhone Xs Max.
                        9             74.    As just one non-limiting example, set forth below (with claim language in italics)
                       10   is a description of infringement of exemplary claim 1 of the ’898 patent in connection with the
                       11   iPhone X, which applies similarly to the other Accused Products. Corephotonics reserves the right
RUSS, AUGUST & KABAT




                       12   to modify this description, including, for example, on the basis of information about the Accused
                       13   Products that it obtains during discovery:
                       14             Claim 1 of the ’898 patent
                       15             1. A zoom digital camera comprising: To the extent the preamble is limiting, the dual
                       16   camera assembly of the iPhone X is a zoom digital camera.
                       17             [1a] a) a Wide imaging section that includes a fixed focal length Wide lens with a Wide
                       18   field of view (FOV) and a Wide sensor, the Wide imaging section operative to provide Wide image
                       19   data of an object or scene. The iPhone X has a dual camera that includes a wide-angle camera
                       20   with a wide field of view.
                       21             [1b] b) a Tele imaging section that includes a fixed focal length Tele lens with a Tele FOV
                       22   that is narrower than the Wide FOV and a Tele sensor, the Tele imaging section operative to
                       23   provide Tele image data of the object or scene; and. The iPhone X has a dual camera that includes
                       24   a telephone camera with a field of view narrower than that of the wide-angle camera in the dual
                       25   camera assembly.
                       26             [1c] c) a camera controller operatively coupled to the Wide and Tele imaging sections and.
                       27   The iPhone X’s A12 Bionic system-on-a-chip (SoC) is a camera controller coupled to and for
                       28   processing data from the rear dual camera assembly.

                                                                               17
                                                                         COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 19 of 53



                        1          [1d] configured to evaluate if a no-switching criterion is fulfilled or not fulfilled, wherein

                        2   if the no-switching criterion is fulfilled in a zoom-in operation between a lower zoom factor (ZF)
                        3   value and a higher ZF value at a zoom factor (ZF) higher than an up-transfer ZF, the camera

                        4   controller is further configured to output a zoom video output image that includes only Wide image
                        5   data, and. The iPhone X provides a zoom video output image that includes only image data
                        6   captured from the wide angle lens under certain conditions, e.g., when there are a low light
                        7   conditions or the user is focused on objects or a part of the scene that is close to the lens and the
                        8   telephoto lens cannot focus.     See, e.g., “Dual Lens Switching on iPhone X,” Studio Neat,
                        9   https://www.studioneat.com/blogs/main/dual-lens-switching-on-the-iphone-x;         see also,    e.g.,
                       10   “Blow up: iPhone 7 Plus uses digital zoom instead of optical more often than you'd expect,”
                       11   https://www.macworld.com/article/3121661/apple-phone/blow-up.
RUSS, AUGUST & KABAT




                       12          [1e] wherein if the no-switching criterion is not fulfilled, the camera controller is further
                       13   configured to output a zoom video output image that includes only transformed, digitally zoomed
                       14   Tele image data. Under conditions other than those in which digital zoom is used instead of optical
                       15   zoom at 2X magnification, see, e.g., claim element 1.[d], increasing zoom beyond 2X uses the
                       16   telephoto lens image.
                       17          75.     As set forth in its Factual Allegations of this Complaint, Apple’s infringement of
                       18   the ’898 patent has been and continues to be wanton, deliberate, egregious, and willful. Prior to
                       19   the introduction of the Accused Products, Apple was engaged in five years of technical and
                       20   business discussions surrounding a potential collaboration. Apple repeatedly expressed interest in
                       21   learning more about and ultimately obtaining the right to use Corephotonics’ technology and
                       22   intellectual property in the software and hardware associated with small-format multi-aperture
                       23   cameras for use in mobile devices. Corephotonics disclosed a telephoto lens assembly design to
                       24   Apple and told Apple that it was seeking patent protection on its small photo telephoto lens
                       25   assembly designs as early as June 2013. Apple later sought and obtained samples of lens
                       26   assemblies like those disclosed in the ’898 patent. Corephotonics continued to inform Apple that
                       27   it had a substantial and growing portfolio of patents and patent applications in that space, which
                       28   included the lens design that could be used for a small-format telephoto camera suitable for use in

                                                                              18
                                                                        COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 20 of 53



                        1   mobile devices, the subject matter of the ’898 patent. Apple further learned of and had to analyze

                        2   the features claimed in the ’898 patent in its own patenting efforts. Even while the ’898 patent was
                        3   pending and after its underlying and related application had published, Apple knew that patents on

                        4   a small format telephoto design that claimed the design features of the embodiments, like the ’898
                        5   patent and its related applications, were potentially going to issue. Shortly after Apple announced
                        6   the iPhone 7 Plus, Corephotonics tried to inform Apple of its specific patents and patent
                        7   applications in the context of a business negotiations. Apple’s employees, however, refused to
                        8   receive the patents in the context of business and technical discussions. Despite this, Apple has
                        9   continued to cite Corephotonics’ patents and patent applications in prosecuting its own patents.
                       10          76.      In its pending litigations in this District against Apple, Corephotonics has asserted
                       11   infringement of numerous patents from different patent families. And, in its November 30, 2018
RUSS, AUGUST & KABAT




                       12   correspondence to Apple, Corephotonics described Apple’s infringement of allowed claims of the
                       13   ’720 application, which later issued as the ’898 patent.
                       14          77.      Accordingly, by the date the ’898 patent issued or thereafter Apple should have
                       15   known of the patent’s existence. Accordingly, Apple has had knowledge of or been willfully blind
                       16   to its infringement of the ’898 patent.
                       17          78.      Apple further compounded its infringement, either with knowledge or willful
                       18   blindness and in wanton disregard to Corephotonics’ rights under the ’898 patent, with Apple’s
                       19   introduction of the iPhone X and the other Accused Products to the marketplace. Corephotonics
                       20   has filed two Complaints alleging Apple’s infringement of Corephotonics’ patents, which are now
                       21   pending in this District. Even in spite of those Complaints being filed, and Apple having already
                       22   had extensive knowledge of and recognizing Corephotonics’ inventive contributions in the ’898
                       23   patent, Apple has continued to infringe the ’898 patent since it issued earlier this year.
                       24   Notwithstanding, Apple has refused to alter its conduct. Apple’s conduct, and its past and
                       25   continued willful infringement of the ’898 patent, has been egregious.
                       26          79.      For at least the foregoing and other reasons set forth herein, Corephotonics is
                       27   entitled to enhanced damages for Apple’s infringement of the ’898 patent in accordance with 35
                       28   U.S.C. § 284.

                                                                              19
                                                                        COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 21 of 53



                        1          80.      As described in the Factual Allegations in this Complaint, Apple has also had

                        2   knowledge of or been willfully blind to its infringement of the ’898 patent such that based on that
                        3   knowledge or willful blindness, it has also indirectly infringed the ’898 patent since at least as

                        4   early as the date of issuance of the ’898 patent.
                        5          81.      Apple has also had actual knowledge of Corephotonics’ rights in the ’898 patent
                        6   and details of Apple’s infringement of the ’898 patent based on at least the filing of this Complaint
                        7   and, based on that knowledge, is also indirectly infringing the ’898 patent.
                        8          82.      Apple manufactures, uses, imports, offers for sale, and/or sells the Accused
                        9   Products with knowledge of or willful blindness to the fact that its actions will induce Apple’s
                       10   customers and end users to infringe the ’898 patent by using the telephoto lens on the iPhone X.
                       11          83.      Apple actively and knowingly induces its customers and end users to infringe the
RUSS, AUGUST & KABAT




                       12   ’898 patent by publishing information promoting the zoom features of the Accused Products, and
                       13   by providing its customers and end users with instructions for using those features. For example,
                       14   Apple touts its telephoto lens in the product description for the Accused Products. See, e.g.,
                       15   https://www.apple.com/iphone-x/,       https://www.apple.com/iphone-7/specs/,         and   https://-
                       16   www.apple.com/iphone-8/specs/. As another example, Apple provides how-to video tutorials on
                       17   photography, which include one on “How to compose with telephoto camera” using the “iPhone
                       18   7+, iPhone 8+, and the iPhone X.” See https://www.apple.com/iphone/photography-how-to/. As a
                       19   further example, Apple highlighted the benefits of the telephoto lens when it introduced the iPhone
                       20   7   Plus.    See,   e.g.,   https://www.youtube.com/watch?v=NS0txu_Kzl8          at   1:08:22,   and
                       21   https://www.youtube.com/watch?v=Q6dsRpVyyWs at 1:05.
                       22          84.      As the direct and proximate result of Apple’s conduct, Corephotonics has suffered
                       23   and, if Apple’s conduct is not stopped, will continue to suffer, severe competitive harm, irreparable
                       24   injury, and significant damages, in an amount to be proven at trial. Because Corephotonics’ remedy
                       25   at law is inadequate, Corephotonics seeks, in addition to damages, permanent injunctive relief.
                       26   Corephotonics’ business operates in a competitive market and will continue suffering irreparable
                       27   harm absent injunctive relief.
                       28
                                                                                20
                                                                        COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 22 of 53



                        1             85.    Corephotonics is entitled to injunctive relief and damages of no less than a

                        2   reasonable royalty in accordance with 35 U.S.C. §§ 154, 271, 281, 283, and 284.
                        3             86.    Apple’s infringement of the ’898 patent is exceptional and entitles Corephotonics

                        4   to attorneys’ fees and costs under 35 U.S.C. § 285.
                        5                                      THIRD CAUSE OF ACTION
                        6                                  Infringement of Patent No. 10,288,840
                        7             87.    Corephotonics incorporates the foregoing paragraphs as though fully set forth
                        8   herein.
                        9             88.    Apple has directly infringed, and continues to directly infringe, at least claim 1 of
                       10   the ’840 patent pursuant to 35 U.S.C. § 271, by making, using, selling, offering to sell, and/or
                       11   importing within the United States, without authority, the iPhone X, iPhone Xs, and iPhone Xs
RUSS, AUGUST & KABAT




                       12   Max.
                       13             89.    As just one non-limiting example, set forth below (with claim language in italics)
                       14   is a description of infringement of exemplary claim 1 of the ’840 patent in connection with the
                       15   iPhone X, which applies similarly to the iPhone Xs and iPhone Xs Max. Corephotonics reserves
                       16   the right to modify this description, including, for example, on the basis of information about the
                       17   Accused Products that it obtains during discovery:
                       18             Claim 1 of the ’840 patent
                       19             1. A mobile electronic device comprising an integrated camera. To the extent the preamble
                       20   is limiting, the iPhone X is a mobile device comprising an integrated camera.
                       21             [1a] wherein the camera comprises a Wide camera unit comprising a Wide lens unit and a
                       22   Telephoto camera unit comprising a Telephoto lens unit. The iPhone X has a dual camera that
                       23   includes a wide-angle camera (Wide lens unit) and a telephoto camera (Telephoto lens unit). See,
                       24   e.g., Apple iPhone X Specifications, https://www.apple.com/iphone-x/specs/.
                       25             [1b] the Telephoto lens unit and the Wide lens unit having, respectively, total track length
                       26   (TTL)/effective focal length (EFL) ratios smaller and larger than 1 and defining separate
                       27   Telephoto and Wide optical paths. Both the telephoto camera and wide-angle camera of the iPhone
                       28   X are disposed along separate but substantially parallel optical paths. Both cameras have TTL and

                                                                                21
                                                                          COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 23 of 53



                        1   EFL values. For the telephoto camera, the TTL is approximately 5.7 mm and the EFL is

                        2   approximately 6.0 mm, resulting in a TTL/EFL ratio of less than one. For the wide angle camera,
                        3   the TTL is approximately 4.5mm and the EFL is approximately 4.0 mm, resulting in a TTL/EFL

                        4   ratio of larger than one.
                        5          [1c] wherein the Telephoto lens unit comprises multiple lens elements made of at least two
                        6   different polymer materials having different Abbe numbers. The telephoto camera of the iPhone
                        7   X has multiple lens elements made from different polymer materials which have Abbe numbers of
                        8   either greater than 50 or less than 30.
                        9          [1d] wherein the multiple lens elements comprise a first group of at least three lens
                       10   elements configured to form a telephoto lens assembly and a second group of at least two lens
                       11   elements. The iPhone X’s telephoto camera has a first group of at least three lens elements.
RUSS, AUGUST & KABAT




                       12          [1e] the second group of at least two lens elements spaced apart from the first group of at
                       13   least three lens elements by a predetermined effective gap equal to or larger than ⅕ of the TTL of
                       14   the Telephoto lens unit. The iPhone X telephoto camera has a second group of lens elements,
                       15   wherein the gap between the first group and second group of lens elements is greater than TTL/5
                       16   for the telephoto camera (which is approximately 1.2mm).
                       17          [1f] wherein the first group of at least three lens elements comprises, in order from an
                       18   object plane to an image plane along an optical axis of the Telephoto lens unit. The first group of
                       19   at least three lens elements are situated along the optical axis of the assembly.
                       20          [1g] a first lens element having positive optical power and a pair of second and third lens
                       21   elements having together negative optical power such that the Telephoto lens assembly provides
                       22   a Telephoto optical effect of the Telephoto lens unit and such that the second and third lens
                       23   elements are each made of one of the at least two different polymer materials having a different
                       24   Abbe number for reducing chromatic aberrations of the Telephoto lens. Of the first group of at
                       25   least three lens elements, in order from the image-side along the optical axis, the first lens element
                       26   has a positive refractive power (e.g., a focal length of between 3.1 and 3.2, which is greater than
                       27   zero and indicates a positive refractive power). The pair of second and third lens elements have
                       28   together a negative optical power, which together with L1 provide a telephoto optical effect. The

                                                                               22
                                                                        COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 24 of 53



                        1   second and third lenses are each made from two different polymer materials and have different

                        2   Abbe numbers. In particular, the second lens has an Abbe number of less than 30, and the third
                        3   lens has an Abbe number of greater than 50. This configuration reduces chromatic aberrations in

                        4   the lens assembly.
                        5          [1h] wherein the second group of lens elements includes a fourth lens element and a fifth
                        6   lens element made of the different polymer materials having different Abbe numbers and is
                        7   configured to correct a field curvature and to compensate for residual chromatic aberrations of
                        8   the Telephoto lens assembly dispersed during light passage through the effective gap between the
                        9   Telephoto lens assembly and the second group of at least two lens elements, and wherein the first,
                       10   third and fifth lens elements have each an Abbe number greater than 50 and the second and fourth
                       11   lens elements have each an Abbe number smaller than 30. The fourth and fifth lenses of the second
RUSS, AUGUST & KABAT




                       12   group of lens elements are each made from different polymer materials, and are configured to
                       13   correct a field curvature to compensate for chromatic aberrations of the lens assembly. Between
                       14   the first and second groups of lens elements, the first, third, and fifth lenses have Abbe numbers
                       15   greater than 50, and the second and fourth lenses have Abbe numbers of less than 30.
                       16          90.     As set forth in its Factual Allegations of this Complaint, Apple’s infringement of
                       17   the ’840 patent has been and continues to be wanton, deliberate, egregious, and willful. Prior to
                       18   the introduction of the Accused Products, Apple was engaged in five years of technical and
                       19   business discussions surrounding a potential collaboration. Apple repeatedly expressed interest in
                       20   learning more about and ultimately obtaining the right to use Corephotonics’ technology and
                       21   intellectual property in the software and hardware associated with small-format multi-aperture
                       22   cameras for use in mobile devices. Corephotonics disclosed a telephoto lens assembly design to
                       23   Apple and told Apple that it was seeking patent protection on its small photo telephoto lens
                       24   assembly designs as early as June 2013. Apple later sought and obtained samples of lens
                       25   assemblies like those disclosed in the ’840 patent. Corephotonics continued to inform Apple that
                       26   it had a substantial and growing portfolio of patents and patent applications in that space, which
                       27   included the lens design that could be used for a small-format telephoto camera suitable for use in
                       28   mobile devices, the subject matter of the ’840 patent. Apple further learned of and had to analyze

                                                                             23
                                                                       COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 25 of 53



                        1   the features claimed in the ’840 patent in its own patenting efforts. Even while the ’840 patent was

                        2   pending and after its underlying and related application had published, Apple knew that patents on
                        3   a small format telephoto design that claimed the design features of the embodiments, like the ’840

                        4   patent and its related applications, were potentially going to issue. Shortly after Apple announced
                        5   the iPhone 7 Plus, Corephotonics tried to inform Apple of its specific patents and patent
                        6   applications in the context of a business negotiations. Apple’s employees, however, refused to
                        7   receive the patents in the context of business and technical discussions. Despite this, Apple has
                        8   continued to cite Corephotonics’ patents and patent applications in prosecuting its own patents.
                        9          91.      In its pending litigations in this District against Apple, Corephotonics has asserted
                       10   infringement of numerous patents from different patent families. And, in its November 30, 2018
                       11   correspondence to Apple, Corephotonics informed Apple that allowed claims of the ‘676
RUSS, AUGUST & KABAT




                       12   application were infringed by Apple. The ’676 application later issued as the ’840 patent.
                       13          92.      Accordingly, by the date the ’840 patent issued or thereafter Apple should have
                       14   known of the patent’s existence. Accordingly, Apple has had knowledge of or been willfully blind
                       15   to its infringement of the ’840 patent.
                       16          93.      Apple further compounded its infringement, either with knowledge or willful
                       17   blindness and in wanton disregard to Corephotonics’ rights under the ’840 patent, with Apple’s
                       18   introduction of the iPhone X and the other Accused Products to the marketplace. Corephotonics
                       19   has filed two Complaints alleging Apple’s infringement of Corephotonics’ patents, which are now
                       20   pending in this District. Even in spite of those Complaints being filed, and Apple having already
                       21   had extensive knowledge of and recognizing Corephotonics’ inventive contributions in the ’840
                       22   patent, Apple has continued to infringe the ’840 patent since it issued earlier this year.
                       23   Notwithstanding, Apple has refused to alter its conduct. Apple’s conduct, and its past and
                       24   continued willful infringement of the ’840 patent, has been egregious.
                       25          94.      For at least the foregoing and other reasons set forth herein, Corephotonics is
                       26   entitled to enhanced damages for Apple’s infringement of the ’840 patent in accordance with 35
                       27   U.S.C. § 284.
                       28
                                                                              24
                                                                        COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 26 of 53



                        1             95.    As the direct and proximate result of Apple’s conduct, Corephotonics has suffered

                        2   and, if Apple’s conduct is not stopped, will continue to suffer, severe competitive harm, irreparable
                        3   injury, and significant damages, in an amount to be proven at trial. Because Corephotonics’ remedy

                        4   at law is inadequate, Corephotonics seeks, in addition to damages, permanent injunctive relief.
                        5   Corephotonics’ business operates in a competitive market and will continue suffering irreparable
                        6   harm absent injunctive relief.
                        7             96.    Corephotonics is entitled to injunctive relief and damages of no less than a
                        8   reasonable royalty in accordance with 35 U.S.C. §§ 154, 271, 281, 283, and 284.
                        9             97.    Apple’s infringement of the ’840 patent is exceptional and entitles Corephotonics
                       10   to attorneys’ fees and costs under 35 U.S.C. § 285.
                       11                                     FOURTH CAUSE OF ACTION
RUSS, AUGUST & KABAT




                       12                                  Infringement of Patent No. 10,317,647
                       13             98.    Corephotonics incorporates the foregoing paragraphs as though fully set forth
                       14   herein.
                       15             99.    Apple has directly infringed, and continues to directly infringe, at least claim 1 of
                       16   the ’647 patent pursuant to 35 U.S.C. § 271, by making, using, selling, offering to sell, and/or
                       17   importing within the United States, without authority, the iPhone 7 Plus, iPhone 8 Plus, iPhone X,
                       18   iPhone Xs, and iPhone Xs Max.
                       19             100.   As just one non-limiting example, set forth below (with claim language in italics)
                       20   is a description of infringement of exemplary claim 1 of the ’647 patent in connection with the
                       21   iPhone X, which applies similarly to the iPhone 7 Plus, iPhone 8 Plus, iPhone Xs and iPhone Xs
                       22   Max. Corephotonics reserves the right to modify this description, including, for example, on the
                       23   basis of information about the Accused Products that it obtains during discovery:
                       24             Claim 1 of the ’647 patent
                       25             1. An optical lens assembly comprising. To the extent the preamble is limiting, the
                       26   telephoto camera of the iPhone X comprises an optical lens assembly.
                       27             [1a] in order from an object side to an image side: a) a first lens element L1 with positive
                       28   refractive power, a focal length f1. The telephoto camera of the iPhone X comprises a lens

                                                                                25
                                                                          COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 27 of 53



                        1   assembly with, in order from the object side to an image side, a first lens element with a positive

                        2   refractive power and a focal length of between 3.1 and 3.2.
                        3          [1b] b) a second lens element L2 with negative refractive power and a focal length f2 and

                        4   having a meniscus shape with convex object-side surface. The second lens element has a focal
                        5   length of between approximately -8.2 and -8.4, and hence the refractive power is negative. The
                        6   second lens is also meniscus shaped with the convex portion on the object-side.
                        7          [1c] c) a third lens element L3 with negative refractive power and a focal length f3. The
                        8   third lens element has a negative refractive power and a focal length of approximately -50.
                        9          [1d] d) a fourth lens element L4. The telephoto camera of the iPhone X comprises a lens
                       10   assembly with a fourth lens element.
                       11          [1e] e) a fifth lens element L5. The telephoto camera of the iPhone X comprises a lens
RUSS, AUGUST & KABAT




                       12   assembly with a fifth lens element.
                       13          [1f] wherein 1.2×|f3|>|f2|>1.5×f1, wherein the lens assembly has an effective focal length
                       14   (EFL), wherein a lens system that includes the lens assembly plus a window positioned between
                       15   the fifth lens element and an image plane has a total track length (TTL) of 6.5 millimeters or less
                       16   and wherein the lens assembly has a ratio TTL/EFL<1.0. The first, second, and third lens elements
                       17   have focal lengths of approximately f1 = between 3.1 to 3.2, f2 = -8.2 to -8.4, and f3 < -50. The
                       18   condition is thus satisfied, e.g., 1.2×|f3|>|f2|>1.5×f1 is approximately 60 > 8.35 > 4.7. The TTL of
                       19   the telephoto lens camera assembly, e.g., distance from surface of top-most lens in the above
                       20   diagram to the sensor surface, is approximately 5.7 mm, and the EFL is approximately 6 mm;
                       21   hence the ratio of TTL to EFL is approximately. 5.7 / 6 < 1. The lens assembly is separated from
                       22   the sensor surface by a window (“cover glass”).
                       23          101.    As set forth in its Factual Allegations of this Complaint, Apple’s infringement of
                       24   the ’647 patent has been and continues to be wanton, deliberate, egregious, and willful. Prior to
                       25   the introduction of the Accused Products, Apple was engaged in five years of technical and
                       26   business discussions surrounding a potential collaboration. Apple repeatedly expressed interest in
                       27   learning more about and ultimately obtaining the right to use Corephotonics’ technology and
                       28   intellectual property in the software and hardware associated with small-format multi-aperture

                                                                              26
                                                                       COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 28 of 53



                        1   cameras for use in mobile devices. Corephotonics disclosed a telephoto lens assembly design to

                        2   Apple and told Apple that it was seeking patent protection on its small photo telephoto lens
                        3   assembly designs as early as June 2013. Apple later sought and obtained samples of lens

                        4   assemblies like those disclosed in the ’647 patent. Corephotonics continued to inform Apple that
                        5   it had a substantial and growing portfolio of patents and patent applications in that space, which
                        6   included the lens design that could be used for a small-format telephoto camera suitable for use in
                        7   mobile devices, the subject matter of the ’647 patent. Apple further learned of and had to analyze
                        8   the features claimed in the ’647 patent in its own patenting efforts. Even while the ’647 patent was
                        9   pending and after its underlying and related application had published, Apple knew that patents on
                       10   a small format telephoto design that claimed the design features of the embodiments, like the ’647
                       11   patent and its related applications, were potentially going to issue. Shortly after Apple announced
RUSS, AUGUST & KABAT




                       12   the iPhone 7 Plus, Corephotonics tried to inform Apple of its specific patents and patent
                       13   applications in the context of a business negotiations. Apple’s employees, however, refused to
                       14   receive the patents in the context of business and technical discussions. Despite this, Apple has
                       15   continued to cite Corephotonics’ patents and patent applications in prosecuting its own patents.
                       16          102.    In its pending litigations in this District against Apple, Corephotonics has asserted
                       17   infringement of numerous patents from both the Dror family and Shabtay family of patents. The
                       18   ’647 patent is a member of the Dror family. And, in its November 30, 2018 correspondence to
                       19   Apple, Corephotonics explained that allowed claims of the ’422 application were infringed by
                       20   Apple. The ’422 application later issued as the ’647 patent.
                       21          103.    Accordingly, by the date the ’647 patent issued or thereafter Apple should have
                       22   known of the patent’s existence. Accordingly, Apple has had knowledge of or been willfully blind
                       23   to its infringement of the ’647 patent.
                       24          104.    Apple further compounded its infringement, either with knowledge or willful
                       25   blindness and in wanton disregard to Corephotonics’ rights under the ’647 patent, with Apple’s
                       26   introduction of the iPhone X and the other Accused Products to the marketplace. Corephotonics
                       27   has filed two Complaints alleging Apple’s infringement of Corephotonics’ patents, which are now
                       28   pending in this District. Even in spite of those Complaints being filed, and Apple having already

                                                                              27
                                                                       COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 29 of 53



                        1   had extensive knowledge of and recognizing Corephotonics’ inventive contributions in the ’647

                        2   patent, Apple has continued to infringe the ’647 patent since it issued earlier this year.
                        3   Notwithstanding, Apple has refused to alter its conduct. Apple’s conduct, and its past and

                        4   continued willful infringement of the ’647 patent, has been egregious.
                        5             105.   For at least the foregoing and other reasons set forth herein, Corephotonics is
                        6   entitled to enhanced damages for Apple’s infringement of the ’647 patent in accordance with 35
                        7   U.S.C. § 284.
                        8             106.   As the direct and proximate result of Apple’s conduct, Corephotonics has suffered
                        9   and, if Apple’s conduct is not stopped, will continue to suffer, severe competitive harm, irreparable
                       10   injury, and significant damages, in an amount to be proven at trial. Because Corephotonics’ remedy
                       11   at law is inadequate, Corephotonics seeks, in addition to damages, permanent injunctive relief.
RUSS, AUGUST & KABAT




                       12   Corephotonics’ business operates in a competitive market and will continue suffering irreparable
                       13   harm absent injunctive relief.
                       14             107.   Corephotonics is entitled to injunctive relief and damages of no less than a
                       15   reasonable royalty in accordance with 35 U.S.C. §§ 154, 271, 281, 283, and 284.
                       16             108.   Apple’s infringement of the ’647 patent is exceptional and entitles Corephotonics
                       17   to attorneys’ fees and costs under 35 U.S.C. § 285.
                       18                                      FIFTH CAUSE OF ACTION
                       19                                 Infringement of Patent No. 10,324,277
                       20             109.   Corephotonics incorporates the foregoing paragraphs as though fully set forth
                       21   herein.
                       22             110.   Apple has directly infringed, and continues to directly infringe, claims of the ’277
                       23   patent pursuant to 35 U.S.C. § 271, by making, using, selling, offering to sell, and/or importing
                       24   within the United States, without authority, the iPhone 7 Plus, iPhone 8 Plus, iPhone X, iPhone
                       25   Xs, and iPhone Xs Max.
                       26             111.   As just one non-limiting example, set forth below (with claim language in italics)
                       27   is a description of infringement of exemplary claim 1 of the ’277 patent in connection with the
                       28   iPhone 7 Plus, which applies similarly to the iPhone 8 Plus. Corephotonics reserves the right to

                                                                               28
                                                                         COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 30 of 53



                        1   modify this description, including, for example, on the basis of information about the Accused

                        2   Products that it obtains during discovery:
                        3          Claim 1 of the ’277 patent

                        4          1. A lens assembly, comprising. To the extent the preamble is limiting, the telephoto
                        5   camera of the iPhone 7 Plus comprises a lens assembly.
                        6          [1a] a plurality of refractive lens elements arranged along an optical axis. The telephoto
                        7   camera of the iPhone 7 Plus has a lens assembly with five lenses arranged along an optical axis.
                        8          [1b] wherein at least one surface of at least one of the plurality of lens elements is aspheric.
                        9   The first lens element on the object-side of the iPhone 7 Plus’s telephoto lens assembly is aspheric.
                       10          [1c] wherein the lens assembly has an effective focal length (EFL). The EFL of the
                       11   telephoto lens assembly in the iPhone 7 Plus is approximately 6.5mm
RUSS, AUGUST & KABAT




                       12          [1d] wherein a lens system that includes the lens assembly plus a window positioned
                       13   between the plurality of lens elements and an image plane has a total track length (TTL) of 6.5
                       14   millimeters or less, wherein a ratio TTL/EFL is less than 1.0. The telephoto camera of the iPhone
                       15   7 Plus has an electronic image sensor surface that is separated from the lens assembly by a glass
                       16   window. The TTL is approximately 5.9mm, and EFL is approximately 6.5mm. The ratio of
                       17   TTL/EFL is therefore less than 1.0.
                       18          [1e] wherein the plurality of lens elements comprises, in order from an object side to an
                       19   image side, a first lens element with positive refractive power, a second lens element with negative
                       20   refractive power, and a third lens element, wherein a focal length f1 of the first lens element is
                       21   smaller than TTL/2 and. The iPhone 7 Plus’s telephoto lens assembly has a plurality of lens
                       22   elements comprising, from object side, a first lens element with positive refractive power (which
                       23   has a positive focal length), a second lens with negative refractive power (which has a negative
                       24   focal length), and a third lens element. The focal length of the first lens is approximately 2.6mm,
                       25   which is smaller than TTL/2 (which is approximately 5.9 / 2 = 2.95mm).
                       26           [1f] wherein a lens assembly F # is smaller than 2.9. The f-number of the telephoto
                       27   camera’s lens assembly is approximately 2.8.
                       28
                                                                               29
                                                                         COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 31 of 53



                        1          112.    As set forth in its Factual Allegations of this Complaint, Apple’s infringement of

                        2   the ’277 patent has been and continues to be wanton, deliberate, egregious, and willful. Prior to
                        3   the introduction of the Accused Products, Apple was engaged in five years of technical and

                        4   business discussions surrounding a potential collaboration. Apple repeatedly expressed interest in
                        5   learning more about and ultimately obtaining the right to use Corephotonics’ technology and
                        6   intellectual property in the software and hardware associated with small-format multi-aperture
                        7   cameras for use in mobile devices. Corephotonics disclosed a telephoto lens assembly design to
                        8   Apple and told Apple that it was seeking patent protection on its small photo telephoto lens
                        9   assembly designs as early as June 2013. Apple later sought and obtained samples of lens
                       10   assemblies like those disclosed in the ’277 patent. Corephotonics continued to inform Apple that
                       11   it had a substantial and growing portfolio of patents and patent applications in that space, which
RUSS, AUGUST & KABAT




                       12   included the lens design that could be used for a small-format telephoto camera suitable for use in
                       13   mobile devices, the subject matter of the ’277 patent. Apple further learned of and had to analyze
                       14   the features claimed in the ’277 patent in its own patenting efforts. Even while the ’277 patent was
                       15   pending and after its underlying and related application had published, Apple knew that patents on
                       16   a small format telephoto design that claimed the design features of the embodiments, like the ’277
                       17   patent and its related applications, were potentially going to issue. Shortly after Apple announced
                       18   the iPhone 7 Plus, Corephotonics tried to inform Apple of its specific patents and patent
                       19   applications in the context of a business negotiations. Apple’s employees, however, refused to
                       20   receive the patents in the context of business and technical discussions. Despite this, Apple has
                       21   continued to cite Corephotonics’ patents and patent applications in prosecuting its own patents.
                       22          113.    In its pending litigations in this District against Apple, Corephotonics has asserted
                       23   infringement of numerous patents from both the Dror family and Shabtay family of patents. The
                       24   ’277 patent is a member of the Dror family. And, in its November 30, 2018 correspondence to
                       25   Apple, Corephotonics explained that allowed claims of the ‘235 application were infringed by
                       26   Apple. The ’235 application later issued as the ’277 patent.
                       27
                       28
                                                                              30
                                                                       COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 32 of 53



                        1          114.     Accordingly, by the date the ’277 patent issued or thereafter Apple should have

                        2   known of the patent’s existence. Accordingly, Apple has had knowledge of or been willfully blind
                        3   to its infringement of the ’277 patent.

                        4          115.     Apple further compounded its infringement, either with knowledge or willful
                        5   blindness and in wanton disregard to Corephotonics’ rights under the ’277 patent, with Apple’s
                        6   introduction the Accused Products to the marketplace. Corephotonics has filed two Complaints
                        7   alleging Apple’s infringement of Corephotonics’ patents, which are now pending in this District.
                        8   Even in spite of those Complaints being filed, and Apple having already had extensive knowledge
                        9   of and recognizing Corephotonics’ inventive contributions in the ’277 patent, Apple has continued
                       10   to infringe the ’277 patent since it issued earlier this year. Notwithstanding, Apple has refused to
                       11   alter its conduct. Apple’s conduct, and its past and continued willful infringement of the ’277
RUSS, AUGUST & KABAT




                       12   patent, has been egregious.
                       13          116.     For at least the foregoing and other reasons set forth herein, Corephotonics is
                       14   entitled to enhanced damages for Apple’s infringement of the ’277 patent in accordance with 35
                       15   U.S.C. § 284.
                       16          117.     As the direct and proximate result of Apple’s conduct, Corephotonics has suffered
                       17   and, if Apple’s conduct is not stopped, will continue to suffer, severe competitive harm, irreparable
                       18   injury, and significant damages, in an amount to be proven at trial. Because Corephotonics’ remedy
                       19   at law is inadequate, Corephotonics seeks, in addition to damages, permanent injunctive relief.
                       20   Corephotonics’ business operates in a competitive market and will continue suffering irreparable
                       21   harm absent injunctive relief.
                       22          118.     Corephotonics is entitled to injunctive relief and damages of no less than a
                       23   reasonable royalty in accordance with 35 U.S.C. §§ 154, 271, 281, 283, and 284.
                       24          119.     Apple’s infringement of the ’277 patent is exceptional and entitles Corephotonics
                       25   to attorneys’ fees and costs under 35 U.S.C. § 285.
                       26
                       27
                       28
                                                                              31
                                                                        COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 33 of 53



                        1                                      SIXTH CAUSE OF ACTION

                        2                                 Infringement of Patent No. 10,330,897
                        3             120.   Corephotonics incorporates the foregoing paragraphs as though fully set forth

                        4   herein.
                        5             121.   Apple has directly infringed, and continues to directly infringe, claims of the ’897
                        6   patent pursuant to 35 U.S.C. § 271, by making, using, selling, offering to sell, and/or importing
                        7   within the United States, without authority, the iPhone 7 Plus, iPhone 8 Plus, iPhone X, iPhone
                        8   Xs, and iPhone Xs Max.
                        9             122.   As just one non-limiting example, set forth below (with claim language in italics)
                       10   is a description of infringement of exemplary claim 1 of the ’897 patent in connection with the
                       11   iPhone X, which applies similarly to the iPhone X and iPhone Xs Max. Corephotonics reserves
RUSS, AUGUST & KABAT




                       12   the right to modify this description, including, for example, on the basis of information about the
                       13   Accused Products that it obtains during discovery:
                       14             Claim 1 of the ’897 patent
                       15             1. A lens assembly, comprising. To the extent the preamble is limiting, the telephoto
                       16   camera of the iPhone X comprises a lens assembly.
                       17             [1a] a plurality of lens elements arranged along an optical axis and spaced apart by
                       18   respective spaces. The telephoto camera of the iPhone X has a lens assembly a plurality of lenses
                       19   arranged along an optical axis, with the lens spaced apart from one another.
                       20             [1b] wherein the lens assembly has an effective focal length (EFL), a total track length
                       21   (TTL) of 6.5 millimeters or less and a ratio TTL/EFL<1.0. The TTL of the telephoto lens camera
                       22   assembly of the iPhone X, e.g., distance from surface of top-most lens in the above diagram to the
                       23   sensor surface, is approximately 5.7 mm, and the EFL is approximately 6 mm; hence the ratio of
                       24   TTL to EFL is approximately. 5.7 / 6 < 1.
                       25             [1c] wherein the plurality of lens elements includes, in order from an object side to an
                       26   image side, a first group comprising lens elements L1_1, L1_2 and L1_3 with respective focal lengths
                       27   f1_1, f1_2 and f1_3 and a second group comprising lens elements L2_1 and L2_2, wherein the first and
                       28   second groups of lens elements are separated by a gap that is larger than twice any other gap

                                                                               32
                                                                         COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 34 of 53



                        1   between lens elements. The plurality of lens elements includes two groups of lens elements, in

                        2   order from object side to image side, L1 _ 1, L1 _ 2 and L1 _ 3 and L2 _ 1, L2 _ 2. The first and
                        3   second groups of lens elements are separated by an air gap that is greater than twice any other gap

                        4   between lens elements.
                        5           [1d] wherein lens element L1_1 has positive refractive power and. The first lens element,
                        6   L1_1, has a positive refractive power, e.g., has a focal length of approximately between 3.1 and
                        7   3.2, which is greater than zero; hence, the refractive power is positive.
                        8           [1e] L1_2 has negative refractive power and wherein lens elements L2_1 and L2_2 have
                        9   opposite refractive powers. The second lens element, L1_2 in claim element [1c], has a negative
                       10   refractive power, e.g., has a focal length of approximately -9, which is less than zero, i.e., negative.
                       11   The lens elements L 2_1 and L 2_2 have, respectively, positive and negative focal lengths and thus
RUSS, AUGUST & KABAT




                       12   opposite refractive powers.
                       13           123.    As set forth in its Factual Allegations of this Complaint, Apple’s infringement of
                       14   the ’897 patent has been and continues to be wanton, deliberate, egregious, and willful. Prior to
                       15   the introduction of the Accused Products, Apple was engaged in five years of technical and
                       16   business discussions surrounding a potential collaboration. Apple repeatedly expressed interest in
                       17   learning more about and ultimately obtaining the right to use Corephotonics’ technology and
                       18   intellectual property in the software and hardware associated with small-format multi-aperture
                       19   cameras for use in mobile devices. Corephotonics disclosed a telephoto lens assembly design to
                       20   Apple and told Apple that it was seeking patent protection on its small photo telephoto lens
                       21   assembly designs as early as June 2013. Apple later sought and obtained samples of lens
                       22   assemblies like those disclosed in the ’897 patent. Corephotonics continued to inform Apple that
                       23   it had a substantial and growing portfolio of patents and patent applications in that space, which
                       24   included the lens design that could be used for a small-format telephoto camera suitable for use in
                       25   mobile devices, the subject matter of the ’897 patent. Apple further learned of and had to analyze
                       26   the features claimed in the ’897 patent in its own patenting efforts. Even while the ’897 patent was
                       27   pending and after its underlying and related application had published, Apple knew that patents on
                       28   a small format telephoto design that claimed the design features of the embodiments, like the ’897

                                                                                33
                                                                         COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 35 of 53



                        1   patent and its related applications, were potentially going to issue. Shortly after Apple announced

                        2   the iPhone 7 Plus, Corephotonics tried to inform Apple of its specific patents and patent
                        3   applications in the context of a business negotiations. Apple’s employees, however, refused to

                        4   receive the patents in the context of business and technical discussions. Despite this, Apple has
                        5   continued to cite Corephotonics’ patents and patent applications in prosecuting its own patents.
                        6          124.     In its pending litigations in this District against Apple, Corephotonics has asserted
                        7   infringement of numerous patents from both the Dror family and Shabtay family of patents. The
                        8   ’897 patent is a member of the Dror family. And, in its November 30, 2018 correspondence to
                        9   Apple, Corephotonics explained that allowed claims of the ’391 application were infringed by
                       10   Apple. The ’391 application later issued as the ’897 patent.
                       11          125.     Accordingly, by the date the ’897 patent issued or thereafter Apple should have
RUSS, AUGUST & KABAT




                       12   known of the patent’s existence. Accordingly, Apple has had knowledge of or been willfully blind
                       13   to its infringement of the ’897 patent.
                       14          126.     Apple further compounded its infringement, either with knowledge or willful
                       15   blindness and in wanton disregard to Corephotonics’ rights under the ’897 patent, with Apple’s
                       16   introduction the Accused Products to the marketplace. Corephotonics has filed two Complaints
                       17   alleging Apple’s infringement of Corephotonics’ patents, which are now pending in this District.
                       18   Even in spite of those Complaints being filed, and Apple having already had extensive knowledge
                       19   of and recognizing Corephotonics’ inventive contributions in the ’897 patent, Apple has continued
                       20   to infringe the ’897 patent since it issued earlier this year. Notwithstanding, Apple has refused to
                       21   alter its conduct. Apple’s conduct, and its past and continued willful infringement of the ’897
                       22   patent, has been egregious.
                       23          127.     For at least the foregoing and other reasons set forth herein, Corephotonics is
                       24   entitled to enhanced damages for Apple’s infringement of the ’897 patent in accordance with 35
                       25   U.S.C. § 284.
                       26          128.     As the direct and proximate result of Apple’s conduct, Corephotonics has suffered
                       27   and, if Apple’s conduct is not stopped, will continue to suffer, severe competitive harm, irreparable
                       28   injury, and significant damages, in an amount to be proven at trial. Because Corephotonics’ remedy

                                                                              34
                                                                        COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 36 of 53



                        1   at law is inadequate, Corephotonics seeks, in addition to damages, permanent injunctive relief.

                        2   Corephotonics’ business operates in a competitive market and will continue suffering irreparable
                        3   harm absent injunctive relief.

                        4             129.   Corephotonics is entitled to injunctive relief and damages of no less than a
                        5   reasonable royalty in accordance with 35 U.S.C. §§ 154, 271, 281, 283, and 284.
                        6             130.   Apple’s infringement of the ’897 patent is exceptional and entitles Corephotonics
                        7   to attorneys’ fees and costs under 35 U.S.C. § 285.
                        8                                    SEVENTH CAUSE OF ACTION
                        9                                 Infringement of Patent No. 10,225,479
                       10             131.   Corephotonics incorporates the foregoing paragraphs as though fully set forth
                       11   herein.
RUSS, AUGUST & KABAT




                       12             132.   Apple has directly infringed, and continues to directly infringe, at least claim 1 of
                       13   the ’479 patent pursuant to 35 U.S.C. § 271, by making, using, selling, offering to sell, and/or
                       14   importing within the United States, without authority, the iPhone 7 Plus, iPhone 8 Plus, iPhone X,
                       15   iPhone Xs, and iPhone Xs Max.
                       16             133.   As just one non-limiting example, set forth below (with claim language in italics)
                       17   is a description of infringement of exemplary claim 19 of the ’479 patent in connection with the
                       18   iPhone X, which applies similarly to the other Accused Products. Corephotonics reserves the right
                       19   to modify this description, including, for example, on the basis of information about the Accused
                       20   Products that it obtains during discovery:
                       21             Claim 19 of the ’479 patent
                       22             19. A dual-aperture digital camera for imaging an object or scene, comprising. To the
                       23   extent the preamble is limiting, rear-facing dual camera system of the iPhone X is a dual-aperture
                       24   digital camera for imaging an object or scene.
                       25             [19a] a) a Wide camera comprising a Wide lens and a Wide image sensor, the Wide camera
                       26   having a respective field of view FOVW and being operative to provide a Wide image of the object
                       27   or scene. The iPhone X’s rear-facing dual camera has a wide angle camera comprising a wide
                       28
                                                                               35
                                                                         COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 37 of 53



                        1   angle lens and an image sensor, where the wide angle lens has a field of view FOVW of

                        2   approximately 75°.
                        3           [19b] b) a Tele camera comprising a Tele lens and a Tele image sensor, the Tele camera

                        4   having a respective field of view FOVT narrower than FOVW and being operative to provide a Tele
                        5   image of the object or scene, wherein the Tele lens has a respective effective focal length EFLT and
                        6   total track length TTLT fulfilling the condition EFLT/TTLT>1. The iPhone X’s rear-facing dual
                        7   camera has a telephoto camera comprising a telephoto lens and an image sensor, where the
                        8   telephoto lens has a field of view FOVT of approximately 36°. The TTL of the telephoto lens
                        9   camera assembly of the iPhone X, e.g., distance from surface of top-most lens in the above diagram
                       10   to the sensor surface, is approximately 5.7 mm, and the EFL is approximately 6 mm; hence, the
                       11   ratio of EFL to TTL is approximately. 6 / 5.7 > 1.
RUSS, AUGUST & KABAT




                       12          [19c] c) a first autofocus (AF) mechanism coupled mechanically to, and used to perform
                       13   an AF action on the Wide lens. The wide angle camera on the iPhone X has a first autofocus (AF)
                       14   mechanism that performs an AF action on the wide angle lens.               See, e.g., the “Technical
                       15   Specifications” for the iPhone X, at, https://support.apple.com/kb/sp770?locale=en_US:
                       16
                       17
                       18
                       19
                       20
                       21          [19d] d) a second AF mechanism coupled mechanically to, and used to perform an AF

                       22   action on the Tele lens, wherein the Wide and Tele lenses have different F numbers F#Wide and

                       23   F#Tele, wherein the Wide and Tele image sensors have pixels with respective pixel sizes Pixel

                       24   sizeWide and Pixel sizeTele wherein Pixel sizeWide is not equal to Pixel sizeTele, and wherein the Tele

                       25   camera has a Tele camera depth of field (DOFT) shallower than a DOF of the Wide camera

                       26   (DOFW); and. Both the wide angle and telephoto cameras of the iPhone X’s rear-facing dual

                       27   camera are coupled to auto-focus mechanisms for performing autofocus actions. The telephoto

                       28
                                                                               36
                                                                         COMPLAINT
                                   Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 38 of 53



                        1   camera has a depth of field that is shallower than the depth of field of the wide angle camera. The

                        2   f-numbers and pixel sizes of the iPhone X are as follows:
                        3            Accused         F#Wide             F#Tele          Pixel sizeWide   Pixel sizeTele
                                     Product
                        4            iPhone X        1.8                2.4             1.22             1.0
                        5
                        6
                                     [19e1] e) a camera controller operatively coupled to the first and second AF mechanisms
                        7
                            and to the Wide and Tele image sensors and configured to control the AF mechanisms. The iPhone
                        8
                            X comprises a A11 Bionic SOC, which is a camera controller coupled to and configured to control
                        9
                            the first and second auto-focus mechanisms of the wide angle and telephoto cameras, respectively.
                       10
                            See,             e.g.,            iFixit,             “iPhone            X              Teardown,”
                       11
RUSS, AUGUST & KABAT




                            https://www.ifixit.com/Teardown/iPhone+X+Teardown/98975.
                       12
                                     [19e2] to process the Wide and Tele images to find translations between matching points
                       13
                            in the images to calculate depth information and to create a fused image suited for portrait photos,
                       14
                            the fused image having a DOF shallower than DOFT and having a blurred background. When the
                       15
                            camera application of the iPhone X is set to “Portrait Mode,” the iPhone X is capable of generating
                       16
                            images with blurred backgrounds by fusing data from Wide and Tele sensors and matching points
                       17
                            in the images to calculate depth information, where the fused image has a depth of field shallower
                       18
                            than DOFT.      See, e.g., iPhone X Technical Specifications, https://support.apple.com/kb/
                       19
                            sp770?locale=en_US; see also https://petapixel.com/2017/12/11/portrait-mode-works-compares-
                       20
                            8000-camera/:
                       21          As Brownlee says, the iPhone X and Note 8 use depth mapping to figure out what
                       22          is in the foreground of the image. These smartphones use data from the wide angle
                                   and telephoto lenses to create a depth map, and then artificially blur objects
                       23          depending on how far they are from the in-focus subject.

                       24
                                     134.   As set forth in its Factual Allegations of this Complaint, Apple’s infringement of
                       25
                            the ’479 patent has been and continues to be wanton, deliberate, egregious, and willful. Prior to
                       26
                            the introduction of the Accused Products, Apple was engaged in five years of technical and
                       27
                            business discussions surrounding a potential collaboration. Apple repeatedly expressed interest in
                       28
                                                                                 37
                                                                         COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 39 of 53



                        1   learning more about and ultimately obtaining the right to use Corephotonics’ technology and

                        2   intellectual property in the software and hardware associated with small-format multi-aperture
                        3   cameras for use in mobile devices. Corephotonics disclosed a telephoto lens assembly design to

                        4   Apple and told Apple that it was seeking patent protection on its small photo telephoto lens
                        5   assembly designs as early as June 2013. Apple later sought and obtained samples of lens
                        6   assemblies like those disclosed in the ’479 patent. Corephotonics continued to inform Apple that
                        7   it had a substantial and growing portfolio of patents and patent applications in that space, which
                        8   included the lens design that could be used for a small-format telephoto camera suitable for use in
                        9   mobile devices, the subject matter of the ’479 patent. Apple further learned of and had to analyze
                       10   the features claimed in the ’479 patent in its own patenting efforts. Even while the ’479 patent was
                       11   pending and after its underlying and related application had published, Apple knew that patents on
RUSS, AUGUST & KABAT




                       12   a small format telephoto design that claimed the design features of the embodiments, like the ’479
                       13   patent and its related applications, were potentially going to issue. Shortly after Apple announced
                       14   the iPhone 7 Plus, Corephotonics tried to inform Apple of its specific patents and patent
                       15   applications in the context of a business negotiations. Apple’s employees, however, refused to
                       16   receive the patents in the context of business and technical discussions. Despite this, Apple has
                       17   continued to cite Corephotonics’ patents and patent applications in prosecuting its own patents,
                       18   including multiple patents and published patent applications in the Shabtay family
                       19          135.    In its pending litigations in this District against Apple, Corephotonics has asserted
                       20   infringement of numerous patents from different patent families, including patents in the Shabtay
                       21   family. The ’479 patent is a member of the Shabtay family.
                       22          136.    Accordingly, by the date the ’479 patent issued or thereafter Apple should have
                       23   known of the patent’s existence. Accordingly, Apple has had knowledge of or been willfully blind
                       24   to its infringement of the ’497 patent.
                       25          137.    Apple further compounded its infringement, either with knowledge or willful
                       26   blindness and in wanton disregard to Corephotonics’ rights under the ’479 patent, with Apple’s
                       27   introduction the Accused Products to the marketplace. Corephotonics has filed two Complaints
                       28   alleging Apple’s infringement of Corephotonics’ patents, which are now pending in this District.

                                                                              38
                                                                       COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 40 of 53



                        1   Even in spite of those Complaints being filed, and Apple having already had extensive knowledge

                        2   of and recognizing Corephotonics’ inventive contributions in the ’479 patent, Apple has continued
                        3   to infringe the ’479 patent since it issued earlier this year. Notwithstanding, Apple has refused to

                        4   alter its conduct. Apple’s conduct, and its past and continued willful infringement of the ’479
                        5   patent, has been egregious.
                        6             138.   For at least the foregoing and other reasons set forth herein, Corephotonics is
                        7   entitled to enhanced damages for Apple’s infringement of the ’479 patent in accordance with 35
                        8   U.S.C. § 284.
                        9             139.   As the direct and proximate result of Apple’s conduct, Corephotonics has suffered
                       10   and, if Apple’s conduct is not stopped, will continue to suffer, severe competitive harm, irreparable
                       11   injury, and significant damages, in an amount to be proven at trial. Because Corephotonics’ remedy
RUSS, AUGUST & KABAT




                       12   at law is inadequate, Corephotonics seeks, in addition to damages, permanent injunctive relief.
                       13   Corephotonics’ business operates in a competitive market and will continue suffering irreparable
                       14   harm absent injunctive relief.
                       15             140.   Corephotonics is entitled to injunctive relief and damages of no less than a
                       16   reasonable royalty in accordance with 35 U.S.C. §§ 154, 271, 281, 283, and 284.
                       17             141.   Apple’s infringement of the ’479 patent is exceptional and entitles Corephotonics
                       18   to attorneys’ fees and costs under 35 U.S.C. § 285.
                       19                                     EIGHTH CAUSE OF ACTION
                       20                                 Infringement of Patent No. 10,015,408
                       21             142.   Corephotonics incorporates the foregoing paragraphs as though fully set forth
                       22   herein.
                       23             143.   Apple has directly infringed, and continues to directly infringe, at least claim 1 of
                       24   the ’408 patent pursuant to 35 U.S.C. § 271, by making, using, selling, offering to sell, and/or
                       25   importing within the United States, without authority, the iPhone X, iPhone Xs, and iPhone Xs
                       26   Max.
                       27             144.   As just one non-limiting example, set forth below (with claim language in italics)
                       28   is a description of infringement of exemplary claim 5 of the ’408 patent in connection with the

                                                                               39
                                                                         COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 41 of 53



                        1   iPhone X, which applies similarly to the iPhone Xs and iPhone Xs Max. Corephotonics reserves

                        2   the right to modify this description, including, for example, on the basis of information about the
                        3   Accused Products that it obtains during discovery:

                        4             Claim 5 of the ’408 patent
                        5             5. A zoom digital camera comprising. To the extent the preamble is limiting, the rear-
                        6   facing dual camera of the iPhone X is a zoom digital camera.
                        7             [5a] a) a first imaging section that includes a fixed focal length first lens with a first field
                        8   of view (FOV1) and a first image sensor; and. The rear-facing dual camera of the iPhone X
                        9   comprises a wide angle camera, or first imaging section, with a fixed focal length first lens with a
                       10   field of view of approximately 75°. The wide angle camera comprises a Sony Exmor RS image
                       11   sensor.
RUSS, AUGUST & KABAT




                       12             [5b1] b) a second imaging section that includes a fixed focal length second lens with a
                       13   second FOV (FOV2) that is narrower than FOV, and a second image sensor. The rear-facing dual
                       14   camera of the iPhone X comprises a telephoto camera with a telephoto lens assembly with a field
                       15   of view of approximately 36°, which is more narrow than the approximately 75° of the wide angle
                       16   camera. The telephoto camera comprises a Sony Exmor RS image sensor.
                       17             [5b2] wherein the second lens includes five lens elements along an optical axis starting
                       18   from an object starting with a first lens element with positive power, wherein the five lens elements
                       19   further include a second lens element with negative power, a fourth lens element with negative
                       20   power and a fifth lens element. The lens assembly of the telephoto camera includes five lens
                       21   elements: a first lens element with a positive power (which has a positive focal length), a second
                       22   lens element with a negative power (which has a negative focal length), a fourth element with a
                       23   negative power (which has a negative focal length), and fifth lens element.
                       24             [5b3] wherein a largest distance between consecutive lens elements along the optical axis
                       25   is a distance between the fourth lens element and the fifth lens element. The largest distance
                       26   between consecutive lenses in the telephoto lens assembly of the iPhone X is the distance between
                       27   the fourth lens element and fifth lens element.
                       28
                                                                                  40
                                                                           COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 42 of 53



                        1          [5b4] and wherein a ratio of a total track length (TTL) to effective focal length (EFL) of

                        2   the second lens is smaller than 1. The TTL of the telephoto lens camera assembly, e.g., distance
                        3   from surface of top-most lens in the above diagram to the sensor surface, is approximately 5.7 mm,

                        4   and the EFL is approximately 6 mm; hence the ratio of TTL to EFL is approximately. 5.7 / 6 < 1.
                        5          145.    As set forth in its Factual Allegations of this Complaint, Apple’s infringement of
                        6   the ’408 patent has been and continues to be wanton, deliberate, egregious, and willful. Prior to
                        7   the introduction of the Accused Products, Apple was engaged in five years of technical and
                        8   business discussions surrounding a potential collaboration. Apple repeatedly expressed interest in
                        9   learning more about and ultimately obtaining the right to use Corephotonics’ technology and
                       10   intellectual property in the software and hardware associated with small-format multi-aperture
                       11   cameras for use in mobile devices. Corephotonics disclosed a telephoto lens assembly design to
RUSS, AUGUST & KABAT




                       12   Apple and told Apple that it was seeking patent protection on its small photo telephoto lens
                       13   assembly designs as early as June 2013. Apple later sought and obtained samples of lens
                       14   assemblies like those disclosed in the ’408 patent. Corephotonics continued to inform Apple that
                       15   it had a substantial and growing portfolio of patents and patent applications in that space, which
                       16   included the lens design that could be used for a small-format telephoto camera suitable for use in
                       17   mobile devices, the subject matter of the ’408 patent. Apple further learned of and had to analyze
                       18   the features claimed in the ’408 patent in its own patenting efforts. Even while the ’408 patent was
                       19   pending and after its underlying and related application had published, Apple knew that patents on
                       20   a small format telephoto design that claimed the design features of the embodiments, like the ’408
                       21   patent and its related applications, were potentially going to issue. Shortly after Apple announced
                       22   the iPhone 7 Plus, Corephotonics tried to inform Apple of its specific patents and patent
                       23   applications in the context of a business negotiations. Apple’s employees, however, refused to
                       24   receive the patents in the context of business and technical discussions. Despite this, Apple has
                       25   continued to cite Corephotonics’ patents and patent applications in prosecuting its own patents,
                       26   including patents and applications in the Shabtay family.
                       27          146.    In its pending litigations in this District against Apple, Corephotonics has asserted
                       28   infringement of numerous patents from both the Dror family and Shabtay family of patents. The

                                                                              41
                                                                       COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 43 of 53



                        1   ’408 patent is a member of the Shabtay family. And, in its April 25, 2018 correspondence to

                        2   Apple, Corephotonics explained that allowed claims of the ’853 application were infringed by
                        3   Apple. The ’853 application later issued as the ’408 patent, a fact of which Corephotonics

                        4   informed Apple in correspondence dated July 26, 2018.
                        5          147.     Accordingly, by the date the ’408 patent issued or thereafter Apple should have
                        6   known of the patent’s existence. Accordingly, Apple has had knowledge of or been willfully blind
                        7   to its infringement of the ’408 patent.
                        8          148.     Apple further compounded its infringement, either with knowledge or willful
                        9   blindness and in wanton disregard to Corephotonics’ rights under the ’408 patent, with Apple’s
                       10   introduction the Accused Products to the marketplace. Corephotonics has filed two Complaints
                       11   alleging Apple’s infringement of Corephotonics’ patents, which are now pending in this District.
RUSS, AUGUST & KABAT




                       12   Even in spite of those Complaints being filed, and Apple having already had extensive knowledge
                       13   of and recognizing Corephotonics’ inventive contributions in the ’408 patent, Apple has continued
                       14   to infringe the ’408 patent since it issued in 2018. Notwithstanding, Apple has refused to alter its
                       15   conduct. Apple’s conduct, and its past and continued willful infringement of the ’408 patent, has
                       16   been egregious.
                       17          149.     For at least the foregoing and other reasons set forth herein, Corephotonics is
                       18   entitled to enhanced damages for Apple’s infringement of the ’408 patent in accordance with 35
                       19   U.S.C. § 284.
                       20          150.     As the direct and proximate result of Apple’s conduct, Corephotonics has suffered
                       21   and, if Apple’s conduct is not stopped, will continue to suffer, severe competitive harm, irreparable
                       22   injury, and significant damages, in an amount to be proven at trial. Because Corephotonics’ remedy
                       23   at law is inadequate, Corephotonics seeks, in addition to damages, permanent injunctive relief.
                       24   Corephotonics’ business operates in a competitive market and will continue suffering irreparable
                       25   harm absent injunctive relief.
                       26          151.     Corephotonics is entitled to injunctive relief and damages of no less than a
                       27   reasonable royalty in accordance with 35 U.S.C. §§ 154, 271, 281, 283, and 284.
                       28
                                                                              42
                                                                        COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 44 of 53



                        1             152.   Apple’s infringement of the ’408 patent is exceptional and entitles Corephotonics

                        2   to attorneys’ fees and costs under 35 U.S.C. § 285.
                        3                                       NINTH CAUSE OF ACTION

                        4                                  Infringement of Patent No. 10,356,332
                        5             153.   Corephotonics incorporates the foregoing paragraphs as though fully set forth
                        6   herein.
                        7             154.   Apple has directly infringed, and continues to directly infringe, claims of the ’332
                        8   patent pursuant to 35 U.S.C. § 271, by making, using, selling, offering to sell, and/or importing
                        9   within the United States, without authority, the iPhone 7 Plus, the iPhone 8 Plus, the iPhone X,
                       10   iPhone Xs, and iPhone Xs Max.
                       11             155.   As just one non-limiting example, set forth below (with claim language in italics)
RUSS, AUGUST & KABAT




                       12   is a description of infringement of exemplary claim 1 of the ’332 patent in connection with the
                       13   iPhone X, which applies similarly to the other Accused Products. Corephotonics reserves the right
                       14   to modify this description, including, for example, on the basis of information about the Accused
                       15   Products that it obtains during discovery:
                       16             Claim 1 of the ’332 patent
                       17             1. A dual-aperture zoom digital camera comprising: To the extent the preamble is
                       18   limiting, the dual camera assembly of the iPhone X is a dual-aperture zoom digital camera.
                       19             [1a] a) a Wide imaging section that includes a fixed focal length Wide lens with a Wide
                       20   field of view FOVW and a Wide sensor, the Wide imaging section operative to provide Wide image
                       21   data of an object or scene. The iPhone X has a dual camera that includes a wide-angle camera
                       22   with a wide field of view.
                       23             [1b] b) a Tele imaging section that includes a fixed focal length Tele lens with a Tele field
                       24   of view FOVT that is narrower than FOVW and a Tele sensor, the Tele imaging section operative
                       25   to provide Tele image data of the object or scene; and. The iPhone X has a dual camera that
                       26   includes a telephone camera with a field of view narrower than that of the wide-angle camera in
                       27   the dual camera assembly. The telephoto camera is operative to provide image data of an object
                       28   or scene.

                                                                                43
                                                                          COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 45 of 53



                        1          [1c] c) a camera controller operatively coupled to the Wide and Tele imaging sections and.

                        2   The iPhone X’s A12 Bionic system-on-a-chip (SoC) is a camera controller coupled to and for
                        3   processing data from the rear dual camera assembly.

                        4          [1d] configured to evaluate if a no-switching criterion is fulfilled or not fulfilled, wherein
                        5   at a zoom factor (ZF) value greater than a zoom factor ZFT=tangent (FOVWide)/tangent (FOVTele),
                        6   if the no-switching criterion is fulfilled the camera controller is further configured to output a
                        7   zoom video output image that includes only digitally-zoomed Wide image data, and. The iPhone
                        8   X provides a zoom video output image that includes only image data captured from the wide angle
                        9   lens under certain conditions, e.g., when there are a low light conditions or the user is focused on
                       10   objects or a part of the scene that is close to the lens and the telephoto lens cannot focus. See, e.g.,
                       11   “Dual Lens Switching on iPhone X,” Studio Neat, https://www.studioneat.com/blogs/main/dual-
RUSS, AUGUST & KABAT




                       12   lens-switching-on-the-iphone-x; see also, e.g., “Blow up: iPhone 7 Plus uses digital zoom instead
                       13   of optical more often than you'd expect,” https://www.macworld.com/article/3121661/apple-
                       14   phone/blow-up.
                       15          [1e] if the no-switching criterion is not fulfilled, the camera controller is further configured
                       16   to output a zoom video output image that includes only transformed, digitally zoomed Tele image
                       17   data. Under conditions other than those in which digital zoom is used instead of optical zoom at
                       18   higher magnification, see, e.g., claim element 1[d], increasing zoom uses the telephoto lens image.
                       19          156.    As set forth in its Factual Allegations of this Complaint, Apple’s infringement of
                       20   the ’332 patent has been and continues to be wanton, deliberate, egregious, and willful. Prior to
                       21   the introduction of the Accused Products, Apple was engaged in five years of technical and
                       22   business discussions surrounding a potential collaboration. Apple repeatedly expressed interest in
                       23   learning more about and ultimately obtaining the right to use Corephotonics’ technology and
                       24   intellectual property in the software and hardware associated with small-format multi-aperture
                       25   cameras for use in mobile devices. Corephotonics disclosed a telephoto lens assembly design to
                       26   Apple and told Apple that it was seeking patent protection on its small photo telephoto lens
                       27   assembly designs as early as June 2013. Apple later sought and obtained samples of lens
                       28   assemblies like those disclosed in the ’332 patent. Corephotonics continued to inform Apple that

                                                                                44
                                                                         COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 46 of 53



                        1   it had a substantial and growing portfolio of patents and patent applications in that space, which

                        2   included the lens design that could be used for a small-format telephoto camera suitable for use in
                        3   mobile devices, the subject matter of the ’332 patent. Apple further learned of and had to analyze

                        4   the features claimed in the ’332 patent in its own patenting efforts. Even while the ’332 patent was
                        5   pending and after its underlying and related application had published, Apple knew that patents on
                        6   a small format telephoto design that claimed the design features of the embodiments, like the ’332
                        7   patent and its related applications, were potentially going to issue. Shortly after Apple announced
                        8   the iPhone 7 Plus, Corephotonics tried to inform Apple of its specific patents and patent
                        9   applications in the context of a business negotiations. Apple’s employees, however, refused to
                       10   receive the patents in the context of business and technical discussions. Despite this, Apple has
                       11   continued to cite Corephotonics’ patents and patent applications in prosecuting its own patents.
RUSS, AUGUST & KABAT




                       12          157.    In its pending litigations in this District against Apple, Corephotonics has asserted
                       13   infringement of numerous patents from different patent families, including those in the Shabtay
                       14   family. The ’332 patent is a member of the Shabtay family.
                       15          158.    Accordingly, by the date the ’332 patent issued or thereafter Apple should have
                       16   known of the patent’s existence. Accordingly, Apple has had knowledge of or been willfully blind
                       17   to its infringement of the ’332 patent.
                       18          159.    Apple further compounded its infringement, either with knowledge or willful
                       19   blindness and in wanton disregard to Corephotonics’ rights under the ’332 patent, with Apple’s
                       20   introduction of the iPhone X and the other Accused Products to the marketplace. Corephotonics
                       21   has filed two Complaints alleging Apple’s infringement of Corephotonics’ patents, which are now
                       22   pending in this District. Even in spite of those Complaints being filed, and Apple having already
                       23   had extensive knowledge of and recognizing Corephotonics’ inventive contributions in the ’332
                       24   patent, Apple has continued to infringe the ’332 patent since it issued earlier this year.
                       25   Notwithstanding, Apple has refused to alter its conduct. Apple’s conduct, and its past and
                       26   continued willful infringement of the ’332 patent, has been egregious.
                       27
                       28
                                                                              45
                                                                       COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 47 of 53



                        1          160.     For at least the foregoing and other reasons set forth herein, Corephotonics is

                        2   entitled to enhanced damages for Apple’s infringement of the ’332 patent in accordance with 35
                        3   U.S.C. § 284.

                        4          161.     As described in the Factual Allegations in this Complaint, Apple has also had
                        5   knowledge of or been willfully blind to its infringement of the ’332 patent such that based on that
                        6   knowledge or willful blindness, it has also indirectly infringed the ’332 patent since at least as
                        7   early as the date of issuance of the ’332 patent.
                        8          162.     Apple has also had actual knowledge of Corephotonics’ rights in the ’332 patent
                        9   and details of Apple’s infringement of the ’332 patent based on at least the filing of this Complaint
                       10   and, based on that knowledge, is also indirectly infringing the ’332 patent.
                       11          163.     Apple manufactures, uses, imports, offers for sale, and/or sells the Accused
RUSS, AUGUST & KABAT




                       12   Products with knowledge of or willful blindness to the fact that its actions will induce Apple’s
                       13   customers and end users to infringe the ’332 patent by using the telephoto lens on the Accused
                       14   Products.
                       15          164.     Apple actively and knowingly induces its customers and end users to infringe the
                       16   ’332 patent by publishing information promoting the zoom features of the Accused Products, and
                       17   by providing its customers and end users with instructions for using those features. For example,
                       18   Apple touts its telephoto lens in the product description for the Accused Products. See, e.g.,
                       19   https://www.apple.com/iphone-x/,       https://www.apple.com/iphone-7/specs/,         and   https://-
                       20   www.apple.com/iphone-8/specs/. As another example, Apple provides how-to video tutorials on
                       21   photography, which include one on “How to compose with telephoto camera” using the “iPhone
                       22   7+, iPhone 8+, and the iPhone X.” See https://www.apple.com/iphone/photography-how-to/. As a
                       23   further example, Apple highlighted the benefits of the telephoto lens when it introduced the iPhone
                       24   7   Plus.   See,   e.g.,   https://www.youtube.com/watch?v=NS0txu_Kzl8           at   1:08:22,   and
                       25   https://www.youtube.com/watch?v=Q6dsRpVyyWs at 1:05.
                       26          165.     As the direct and proximate result of Apple’s conduct, Corephotonics has suffered
                       27   and, if Apple’s conduct is not stopped, will continue to suffer, severe competitive harm, irreparable
                       28   injury, and significant damages, in an amount to be proven at trial. Because Corephotonics’ remedy

                                                                                46
                                                                        COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 48 of 53



                        1   at law is inadequate, Corephotonics seeks, in addition to damages, permanent injunctive relief.

                        2   Corephotonics’ business operates in a competitive market and will continue suffering irreparable
                        3   harm absent injunctive relief.

                        4             166.    Corephotonics is entitled to injunctive relief and damages of no less than a
                        5   reasonable royalty in accordance with 35 U.S.C. §§ 154, 271, 281, 283, and 284.
                        6             167.    Apple’s infringement of the ’332 patent is exceptional and entitles Corephotonics
                        7   to attorneys’ fees and costs under 35 U.S.C. § 285.
                        8                                      TENTH CAUSE OF ACTION
                        9                                  Infringement of Patent No. 10,326,942
                       10             168.    Corephotonics incorporates the foregoing paragraphs as though fully set forth
                       11   herein.
RUSS, AUGUST & KABAT




                       12             169.    Apple has directly infringed, and continues to directly infringe, at least claim 1 of
                       13   the ’942 patent pursuant to 35 U.S.C. § 271, by making, using, selling, offering to sell, and/or
                       14   importing within the United States, without authority, the iPhone 7 Plus.
                       15             170.    Set forth below (with claim language in italics) is an exemplary and non-limiting
                       16   description of infringement of claim 1 of the ‘942 patent in connection with the iPhone 7 Plus.
                       17   Corephotonics reserves the right to modify this description, including, for example, on the basis
                       18   of information it obtains during discovery:
                       19             Claim 1
                       20             1. A multiple aperture zoom digital camera, comprising: To the extent the preamble is
                       21   limiting, the rear-facing dual camera assembly of the iPhone 7 Plus is a multiple aperture zoom
                       22   digital camera.
                       23             [1a] a) a Wide imaging section that includes a Wide sensor and a fixed focal length Wide
                       24   lens with a Wide field of view (FOV), the Wide imaging section operative to output a Wide image;:
                       25   the iPhone 7 Plus has a dual camera that includes a wide-angle camera, which Apple has described
                       26   as being a 28 mm equivalent and with a field of view of approximately 75°.
                       27             [1b] b) a Tele imaging section that includes a Tele sensor and a fixed focal length Tele lens
                       28   with a Tele FOV that is narrower than the Wide FOV, the Tele imaging section operative to output

                                                                                47
                                                                          COMPLAINT
                                   Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 49 of 53



                        1   a Tele image; and: the iPhone 7 Plus has a dual camera that includes a telephoto camera, which,

                        2   e.g., Apple has described as being a 56 mm equivalent lens, i.e., with a field of view that will be
                        3   narrower than the field of view of the wide-angle lens (which is equivalent to 28 mm) given a

                        4   similar image sensor size.
                        5            [1c] c) a camera controller operatively coupled to the Wide and Tele imaging sections and
                        6   configured, when providing video output images, to: The camera controller coupled to the wide
                        7   angle and telephoto cameras is the Apple A10 system-on-a-chip (SoC), specifically the A10 Fusion

                        8   APL1W24         SoC       +    Samsung      3     GB        LPDDR4       RAM.          See,       e.g.,
                        9   https://www.ifixit.com/Teardown/iPhone+7+Plus+Teardown/67384 (indicating the Apple A10
                       10   processor).
                       11            [1d] reduce an image jump effect seen in the video output images when switching from a
RUSS, AUGUST & KABAT




                       12   Wide image to a Tele image by shifting the Tele image relative to the Wide image according to a
                       13   distance of an object in a Tele image region of interest (ROI), and/or reduce an image jump effect
                       14   seen in the video output images when switching from a Tele image to a Wide image by shifting the
                       15   Wide image relative to the Tele image according to a distance of an object in a Wide image ROI.:
                       16   Apple has configured the iPhone 7 Plus dual-aperture camera to provide a continuous zoom in video

                       17   mode with a reduced image jump effect using registration between the wide-angle and telephoto

                       18   cameras. Apple has also configured its software to reduce the jump effect by shifting the image of

                       19   one camera relative to the image of the other camera based on the distance of an object in a region
                       20   of interest using at least the focus mechanisms of the cameras. According to Apple “[t]he Dual
                       21   camera’s defining feature is its ability to smoothly transition between wide and tele cameras, acting
                       22   like       a     single       lens     camera        with      optical      zoom        at        2x.”
                       23   https://forums.developer.apple.com/thread/63347. Samples of the iPhone 7 Plus’ smooth transition
                       24   in video mode are available at http://appleinsider.com/articles/16/09/23/apples-iphone-7-camera-
                       25   delivers-nice-slice-of-enhancements-but-iphone-7-plus-takes-the-cake.       The camera controller
                       26   responsible for the reduction in image jump effect is the Apple A10 system-on-a-chip (SoC),
                       27   specifically the A10 Fusion APL1W24 SoC + Samsung 3 GB LPDDR4 RAM.                           See, e.g.,
                       28
                                                                              48
                                                                        COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 50 of 53



                        1   https://www.ifixit.com/Teardown/iPhone+7+Plus+Teardown/67384 (indicating the Apple A10

                        2   processor).
                        3          171.    As set forth in its Factual Allegations of this Complaint, Apple’s infringement of

                        4   the ’942 patent has been and continues to be wanton, deliberate, egregious, and willful. Prior to
                        5   the introduction of the Accused Products, Apple was engaged in five years of technical and
                        6   business discussions surrounding a potential collaboration. Apple repeatedly expressed interest in
                        7   learning more about and ultimately obtaining the right to use Corephotonics’ technology and
                        8   intellectual property in the software and hardware associated with small-format multi-aperture
                        9   cameras for use in mobile devices. Corephotonics disclosed a telephoto lens assembly design to
                       10   Apple and told Apple that it was seeking patent protection on its small photo telephoto lens
                       11   assembly designs as early as June 2013. Apple later sought and obtained samples of lens
RUSS, AUGUST & KABAT




                       12   assemblies like those disclosed in the ’942 patent. Corephotonics continued to inform Apple that
                       13   it had a substantial and growing portfolio of patents and patent applications in that space, which
                       14   included the lens design that could be used for a small-format telephoto camera suitable for use in
                       15   mobile devices, the subject matter of the ’942 patent. Apple further learned of and had to analyze
                       16   the features claimed in the ’942 patent in its own patenting efforts. Even while the ’942 patent
                       17   was pending and after its underlying and related application had published, Apple knew that
                       18   patents on a small format telephoto design that claimed the design features of the embodiments,
                       19   like the ’942 patent and its related applications, were potentially going to issue. Shortly after Apple
                       20   announced the iPhone 7 Plus, Corephotonics tried to inform Apple of its specific patents and patent
                       21   applications in the context of a business negotiations. Apple’s employees, however, refused to
                       22   receive the patents in the context of business and technical discussions. Despite this, Apple has
                       23   continued to cite Corephotonics’ patents and patent applications in the Dror family and Shabtay
                       24   family in prosecuting its own patents.
                       25          172.    In its pending litigations in this District against Apple, Corephotonics has asserted
                       26   infringement of numerous patents from both the Dror family and Shabtay family of patents. The
                       27   ’942 patent is a member of the Shabtay family.
                       28
                                                                               49
                                                                         COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 51 of 53



                        1            173.   Accordingly, by the date the ’942 patent issued or thereafter Apple should have

                        2   known of the patent’s existence. Accordingly, Apple has had knowledge of or been willfully blind
                        3   to its infringement of the ’942 patent.

                        4            174.   For at least the foregoing and other reasons set forth herein, Corephotonics is
                        5   entitled to enhanced damages for Apple’s infringement of the ’942 patent in accordance with 35
                        6   U.S.C. § 284.
                        7            175.   As described in the Factual Allegations in this Complaint, Apple has also had
                        8   knowledge of or been willfully blind to its infringement of the ’942 patent such that based on that
                        9   knowledge or willful blindness, it has also indirectly infringed the ’942 patent since at least as
                       10   early as the date of issuance of the ’942 patent.
                       11            176.   Apple has also had actual knowledge of Corephotonics’ rights in the ’942 patent
RUSS, AUGUST & KABAT




                       12   and details of Apple’s infringement of the ’942 patent based on at least the filing of this Complaint
                       13   and, based on that knowledge, is also indirectly infringing the ’942 patent.
                       14            177.   Apple manufactures, uses, imports, offers for sale, and/or sells the Accused
                       15   Products with knowledge of or willful blindness to the fact that its actions will induce Apple’s
                       16   customers and end users to infringe the ’942 patent by using the telephoto lens on the iPhone 7
                       17   Plus.
                       18            178.   Apple actively and knowingly induces its customers and end users to infringe the
                       19   ’942 patent by publishing information promoting the dual-aperture camera of the Accused
                       20   Products, and by providing its customers and end users with instructions for using that camera.
                       21   For example, Apple highlighted the benefits of the dual-aperture camera when it introduced the
                       22   iPhone     7    Plus.   See    https://www.youtube.com/watch?v=NS0txu_Kzl8            at    1:08:22,
                       23   https://www.youtube.com/watch?v=Q6dsRpVyyWs at 1:05.
                       24            179.   As the direct and proximate result of Apple’s conduct, Corephotonics has suffered
                       25   and, if Apple’s conduct is not stopped, will continue to suffer, severe competitive harm, irreparable
                       26   injury, and significant damages, in an amount to be proven at trial. Because Corephotonics’ remedy
                       27   at law is inadequate, Corephotonics seeks, in addition to damages, permanent injunctive relief.
                       28
                                                                                50
                                                                        COMPLAINT
                                Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 52 of 53



                        1   Corephotonics’ business operates in a competitive market and will continue suffering irreparable

                        2   harm absent injunctive relief.
                        3             180.   Corephotonics is entitled to injunctive relief and damages of no less than a

                        4   reasonable royalty in accordance with 35 U.S.C. §§ 154, 271, 281, 283, and 284.
                        5             181.   Apple’s infringement of the ’942 patent is exceptional and entitles Corephotonics
                        6   to attorneys’ fees and costs under 35 U.S.C. § 285.
                        7                                     DEMAND FOR A JURY TRIAL
                        8             182.   Corephotonics hereby demands a jury trial for all causes of action, claims, or issues
                        9   in this action that are triable as a matter of right to a jury.
                       10                                          PRAYER FOR RELIEF
                       11             WHEREFORE, Plaintiff Corephotonics respectfully requests the following relief:
RUSS, AUGUST & KABAT




                       12             A.     Judgment in Corephotonics’ favor and against Apple on all causes of action alleged
                       13   herein;
                       14             B.     An award of damages to Corephotonics in an amount to be further proven at trial;
                       15             C.     Permanent injunctive relief against Apple;
                       16             D.     A finding that this case is exceptional under 35 U.S.C. § 285 and that Corephotonics
                       17   be awarded its attorneys’ fees;
                       18             E.     An award of enhanced damages to Corephotonics as a result of Apple’s willful
                       19   infringement;
                       20             F.     An award of prejudgment and post-judgment interest, costs and other expenses; and
                       21             Such other and further relief as the Court may deem to be just and proper.
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                                 51
                                                                           COMPLAINT
                               Case 3:19-cv-04809 Document 1 Filed 08/14/19 Page 53 of 53


                            DATED: August 14, 2019            Respectfully submitted,
                        1
                                                              RUSS, AUGUST & KABAT
                        2
                        3
                                                              By: /s/ Marc A. Fenster _____________________
                        4                                     Marc A. Fenster (CA Bar No. 181067)
                                                              Benjamin T. Wang (CA Bar No. 228712)
                        5                                     Neil A. Rubin (CA Bar No. 250761)
                                                              James S. Tsuei (CA Bar No. 285530)
                        6                                     RUSS AUGUST & KABAT
                                                              12424 Wilshire Boulevard, 12th Floor
                        7                                     Los Angeles, California 90025
                                                              Telephone: (310) 826-7474
                        8                                     Facsimile: (310) 826-6991
                                                              mfenster@raklaw.com
                        9                                     bwang@raklaw.com
                                                              nrubin@raklaw.com
                       10
                                                              Attorneys for Plaintiff
                       11                                     Corephotonics, Ltd.
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                   52
                                                             COMPLAINT
